- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Companhia Paranaense de Energia - COPEL CNPJ/MF 76.483.817/0001-20 State Taxpayer Number 10146326-50 Public Company - CVM 1431-1 www.copel.com copel@copel.com Rua Coronel Dulcídio, 800, Batel - Curitiba - PR CEP 80420-170 QUARTERLY INFORMATION ITR March 2010 TABLE OF CONTENTS FINANCIAL STATEMENTS 3 Balance Sheets 3 Statement of Operations 5 Statement of Changes in Shareholders Equity 6 Statement of Cash Flows 7 NOTES TO THE QUARTERLY INFORMATION 9 1 Operations 9 2 Presentation of the Quarterly Information 10 3 Changes in the Brazilian Accounting Practices 11 4 Cash and Cash Equivalents 12 5 Customers and Distributors, Net 13 6 CRC Transferred to the Government of the State of Paraná 14 7 Taxes and Social Contribution 16 8 Account for Compensation of Portion A Variations 21 9 Guarantees and Escrow Deposits 23 10 Other Receivables 24 11 Inventories 24 12 Judicial Deposits 25 13 Receivables from Related Parties 26 14 Investments 27 15 Property, Plant, and Equipment 33 16 Intangible assets 39 17 Loans and Financing 42 18 Debentures 49 19 Suppliers 52 20 Accrued Payroll Costs 54 21 Post-Employment Benefits 54 22 Regulatory Charges 56 23 Research and Development and Energy Efficiency 57 24 Other Accounts Payable 58 25 Reserve for Contingencies 58 26 Non-Controlling Shareholding Interests 60 27 Share Capital 61 28 Operating Revenues 62 29 Deductions from Operating Revenues 63 30 Operating Costs and Expenses 63 31 Financial Income (Losses) 68 32 Electric Energy Trading Chamber - CCEE 69 33 Financial Instruments 70 34 Related-Party Transactions 74 35 Financial Statements by Subsidiary 78 36 Statement of Operations Broken Down by Company 80 37 Statement of Added Value 81 COMMENTS ON THE PERFORMANCE OF THE COMPANY IN THE QUARTER 83 38 Distribution 83 39 Management 86 40 Investor Relations 87 41 Rates 88 42 Economic and Financial Performance 89 OTHER INFORMATION DEEMED MATERIAL BY THE COMPANY 92 COMPOSITION OF THE GROUPS IN CHARGE OF CORPORATE GOVERNANCE 94 INDEPENDENT AUDITOR REPORT ON THE REVIEW OF THE QUARTERLY INFORMATION 95 FINANCIAL STATEMENTS Balance Sheets As of March 31, 2010 and December 31, 2009 (In thousands of reais ) CODE DESCRIPTION N. no. Parent Company Consolidated 31/03/2010 31/12/2009 31/03/2010 31/12/2009 1 TOTAL ASSETS CURRENT ASSETS Cash and cash equivalents 4 Receivables Customers - - 1.01.02.01.01 Customers and distributors, net 5 - - 1,096,506 1,063,840 1.01.02.01.02 Telecommunications services, net - - 12,043 8,718 Other Receivables 1.01.02.02.01 Dividends receivable 13 699,274 696,279 7,452 5,135 1.01.02.02.02 Service in progress - - 95,012 92,472 1.01.02.02.03 CRC transferred to State Government 6 - - 50,709 49,549 1.01.02.02.04 Taxes and social contribution 7 107,552 121,541 267,630 352,412 1.01.02.02.05 Deferred regulatory assets - CVA 8 - - 183,355 218,500 1.01.02.02.06 Other regulatory assets - - 8,763 17,526 1.01.02.02.07 Bonds and securities 1 78,959 3,448 78,959 1.01.02.02.08 Collaterals and escrow deposits 9 164 161 120,364 113,701 1.01.02.02.09 Other receivables 10 2 2 54,542 36,591 Inventories 11 - - NONCURRENT ASSETS Long-Term Receivables Sundry Receivables 1.02.01.01.01 Customers and distributors, net 5 - - 58,035 51,377 1.02.01.01.02 Telecommunications services - - 1,011 1,011 1.02.01.01.03 CRC transferred to State Government 6 - - 1,225,025 1,205,025 1.02.01.01.04 Taxes and social contribution 7 64,879 62,521 450,369 438,978 1.02.01.01.05 Deferred regulatory assets - CVA 8 - - 41,195 98,963 1.02.01.01.06 Bonds and securities - - 40,937 40,103 1.02.01.01.07 Collaterals and escrow deposits 9 - - 24,748 24,195 1.02.01.01.08 Judicial deposits 12 24,920 25,662 86,219 73,436 1.02.01.01.09 Other Receivables 10 1,758 1,759 17,055 16,949 Receivables from Related Parties 13 - - 1.02.01.02.01 From subsidiaries 1,008,588 988,421 - - Permanent Assets Investments 14 1.02.02.01.01 Equity in investees 105,224 76,987 411,576 375,140 1.02.02.01.03 Equity in subsidiaries 7,901,948 7,584,097 - - 1.02.02.01.05 Other investments 13,623 13,629 20,406 20,425 Property, Plant, and Equipment 15 - - Intangible Assets 16 The accompanying notes are an integral part of these quarterly financial statements. 3 Balance Sheets As of March 31, 2010 and December 31, 2009 (In thousands of reais ) CODE DESCRIPTION N. no. Parent Company Consolidated 31/03/2010 31/12/2009 31/03/2010 31/12/2009 2 TOTAL LIABILITIES CURRENT LIABILITIES 2.01.01 Loans and financing 17 9,294 15,868 77,760 81,698 2.01.02 Debentures 18 4,518 17,238 4,518 54,195 2.01.03 Suppliers 19 664 579 557,410 543,529 2.01.04 Taxes, fees, and contributions 7 69,570 102,465 396,413 536,453 2.01.05 Dividends payable 84,630 84,630 91,233 90,806 2.01.06 Payroll, social charges, and accruals 20 158 271 173,305 206,957 Other 34 60 2.01.08.01 Post-employment benefits 21 29 45 20,930 22,505 2.01.08.02 Deferred regulatory liabilities - CVA 8 - - 71,001 25,020 2.01.08.03 Other regulatory liabilities - - 4,189 8,315 2.01.08.04 Regulatory charges 22 - - 46,826 29,523 2.01.08.05 R & D and Energy Efficiency 23 - - 112,779 121,005 2.01.08.06 Other accounts payable 24 5 15 116,193 121,156 NONCURRENT LIABILITIES Noncurrent liabilities 2.02.01.01 Loans and financing 17 389,595 388,254 844,026 784,144 2.02.01.02 Debentures 18 600,000 600,000 600,000 753,384 2.02.01.03 Reserves for contingencies 25 34,437 26,642 486,360 474,544 Other 2.02.01.06.01 Suppliers 19 - - 168,103 175,796 2.02.01.06.02 Taxes and social contributions 7 84,257 82,792 156,477 174,406 2.02.01.06.03 Post-employment benefits 21 - - 356,442 352,976 2.02.01.06.04 Deferred regulatory liabilities - CVA 8 - - 23,667 25,020 2.02.01.06.05 Other regulatory liabilities - - 15 26 2.02.01.06.06 R & D and Energy Efficiency 23 - - 102,309 90,493 2.02.01.06.07 Deferred revenues - - 74,994 74,994 2.02.01.06.08 Other payables 24 - - 3,016 2,953 NON-CONTROLLING SHAREHOLDERS' INTERESTS 26 - - SHAREHOLDERS' EQUITY Paid-in stock capital 27 Capital Reserves Profit Reserves 2.05.04.01 Legal reserves 428,912 428,912 428,912 428,912 2.05.04.02 Retained earnings 3,102,809 3,102,809 3,102,809 3,102,809 Accrued Earnings - - The accompanying notes are an integral part of these quarterly financial statements. 4 Statement of Operations As of March 31, 2010 and March 31, 2009 (In thousands of reais , except net income per share) CODE DESCRIPTION N. no. Parent Company Consolidated 31/03/2010 31/12/2009 31/03/2010 31/12/2009 3 STATEMENT OF OPERATIONS GROSS REVENUES FROM SALES AND/OR SERVICES 28 - - 3.01.01 Electricity sales to final customers - - 882,406 752,679 3.01.02 Electricity sales to distributors - - 380,486 334,583 3.01.03 Use of the power grid - - 952,408 869,601 3.01.04 Telecommunications revenues - - 29,998 23,615 3.01.05 Distribution of piped gas - - 70,856 62,293 3.01.06 Other operating revenues - - 28,402 34,770 DEDUCTIONS FROM GROSS REVENUES 29 - - NET REVENUES FROM SALES AND/OR SERVICES - - COST OF SALES AND/OR SERVICES 30 - - 3.04.01 Energy purchased for resale - - (586,909) (429,340) 3.04.02 Charges for the use of the power grid - - (184,566) (122,701) 3.04.03 Personnel and management - - (140,462) (129,868) 3.04.04 Pension and healthcare plans - - (20,580) 3,562 3.04.05 Materials and supplies - - (14,008) (11,810) 3.04.06 Raw materials and supplies for electricity generation - - (5,559) (5,693) 3.04.07 Natural gas and supplies for the gas business - - (34,151) (37,666) 3.04.08 Third-party services - - (52,221) (48,210) 3.04.09 Depreciation and amortization - - (92,796) (91,704) 3.04.10 Other costs - - (7,370) (6,869) GROSS OPERATING INCOME - - OTHER INCOME (EXPENSES) 3.06.01 Sales expenses 30 - - (12,865) (10,973) 3.06.02 General and administrative expenses 30 (2,940) (2,466) (71,177) (64,955) Interest income (expenses) 31 3.06.03.01 Interest income 30,535 31,297 119,964 87,771 3.06.03.02 Interest expenses (22,442) (30,788) (53,481) (55,233) Other Operating Expenses 30 3.06.05.01 Other revenues (expenses), net (7,984) (2,450) (54,127) (30,869) Equity in results of investees 14 OPERATING INCOME (LOSSES) INCOME (LOSSES) BEFORE TAXES/EQ. INVESTMENTS PROVISION FOR INCOME TAX AND SOCIAL CONT. 7 - DEFERRED INCOME TAX 7 NON-CONTROLLING SHAREHOLDERS' INTERESTS 26 - - NET INCOME FOR THE PERIOD NET INCOME PER SHARE - in reais The accompanying notes are an integral part of these quarterly financial statements. 5 Statement of Changes in Shareholders Equity As of March 31, 2010 (In thousands of reais ) Stock Capital Legal Retained Accrued capital reserves reserve earnings earnings Total Balance as of December 31, 2009 - Net income for the quarter - 223,981 223,981 Balance as of March 31, 2010 The accompanying notes are an integral part of these quarterly financial statements. 6 Statement of Cash Flows for the quarters ended on March 31, 2010 and 2009 (In thousands of reais ) Note Parent Company Consolidated Cash flows from operating activities Net income for the period Adjustments for the reconciliation of net income with the generation of cash by operating activities: Allowance for doubtful accounts 30.f - - 5,714 4,396 Depreciation 15 - - 98,047 96,793 Amortization of intangible assets - concession 16 189 189 958 958 Amortization of intangible assets - other 16 - - 692 882 Unrealized monetary and exchange variations, net 4,447 8,585 (13,763) 18,231 Result of equity in subsidiaries and investees 14 (225,844) (274,976) (41,514) (11,174) Deferred income tax and social contribution 7.a (1,965) (1,502) (47,761) 31,081 Variations in regulatory assets and liabilities (CVA), net 8 - - 141,692 (87,695) Variations in other regulatory assets and liabilities, net - - 4,626 896 Provision for contingencies 25 7,795 2,274 12,049 5,155 Provision (reversal) for post-employment benefits 21 - - 6,956 (23,997) Provision for R&D and energy efficiency 23 - - 8,769 2,777 Write-off of investments 14 6 - 6 - Write-off of property, plant, and equipment, net 15 - - 4,355 3,509 Write-off of intangible assets, net 16 - - 16 202 Noncontrolling interest - - 5,846 (3,795) Increase (decrease) in assets Customers and distributors - - (44,025) 2,151 Telecommunications services - - (3,407) (1,424) Interest on shareholders' equity and dividends received from investees 2,789 245,290 2,789 2,289 Construction in progress - - (2,540) 5,139 CRC transferred to State Government 6 - - 32,274 32,742 Recoverable taxes 13,596 11,949 86,578 18,654 Inventories - - (10,925) (7,889) Judicial deposits 742 (2) (13,082) 1,397 Other receivables 1 1,375 (17,994) (30,636) Increase (decrease) in liabilities Loans and financing - interest paid 17 (14,587) (22,983) (33,762) (43,487) Debentures - interest paid 18 (25,541) (50,483) (41,223) (56,262) Provisions for contingencies 25 - - (3,368) (7,935) Suppliers 85 (100) 1,950 44,409 Taxes and social contribution (33,872) (22,079) (127,262) (118,286) Payroll and labor accruals (113) (81) (33,652) 10,080 Post-employment benefits (16) (15) (5,065) (4,165) Regulatory charges - - 17,303 (9,875) Research and development and energy efficiency - - (8,641) (21,017) Other accounts payable (10) - (4,536) (2,162) Noncontrolling interest - - 53,574 4,069 Net cash provided (used) by operating activities (next page) 7 Statement of Cash Flows for the quarters ended on March 31, 2010 and 2009 (In thousands of reais ) Note Parent Company Consolidated Cash flows from investing activities Bonds and securities 78,958 - 75,558 - Collaterals and escrow deposits - (30,000) (5,075) (20,983) Additions to investments 14 (126,028) (21) (30) (21) Additions to property, plant, and equipment 15 - - (205,533) (180,932) Additions to intangible assets 16 - - (28,057) (10,164) Customer contributions 15 - - 15,069 11,830 Proceeds from sale of property, plant, and equipment 15 - - 87 1,550 Net cash used by investing activities Cash flows from financing activities Loans and financing issued 17 - - 80,059 - Payment of the principal amount of loans and financing 17 - - (10,491) (15,361) Payment of the principal amount of debentures 18 - (133,360) (177,908) (133,360) Net cash used by financing activities - Increase (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the period 4 479,044 318,455 1,696,152 1,813,576 Cash and cash equivalents at the end of the period 4 383,657 324,586 1,695,486 1,594,217 Variation in cash and cash equivalents The accompanying notes are an integral part of these financial statements Supplemental cash flow information Income tax and social contribution paid on net income - 5,422 174,342 162,571 8 NOTES TO THE QUARTERLY INFORMATION as of March 31, 2010 (in thousands of reais , except where otherwise indicated) 1 Operations Companhia Paranaense de Energia - COPEL (COPEL, the Company or the Parent Company) is a public company with shares traded on Corporate Governance Level 1 of the Special Listings of the São Paulo Stock Exchange (BOVESPA) and on stock exchanges in the United States of America and Spain. COPEL is a mixed capital company, controlled by the Government of the State of Paraná, engaged, through its subsidiaries, in researching, studying, planning, building, and exploiting the production, transformation, transportation, distribution, and sale of energy, in any form, but particularly electric energy. These activities are regulated by the National Electric Energy Agency - ANEEL, which reports to the Ministry of Mines and Energy - MME. Additionally, COPEL takes part in consortiums, private enterprises, or mixed capital companies in order to operate mostly in the areas of energy, telecommunications, natural gas, and water supply and sanitation. COPEL s wholly-owned subsidiaries are: COPEL Geração e Transmissão S.A., COPEL Distribuição S.A., and COPEL Telecomunicações S.A. COPEL Geração e Transmissão has a 51% stake in Consórcio Energético Cruzeiro do Sul, an independent power producer which won the concession for the Mauá Hydroelectric Power Plant. The other companies controlled by COPEL are: Companhia Paranaense de Gás Compagas (51%), ELEJOR Centrais Elétricas do Rio Jordão S.A. (70%), COPEL Empreendimentos Ltda. (100% owned by COPEL Geração e Transmissão), UEG Araucária Ltda. (20% owned by COPEL and 60% owned by COPEL Empreendimentos), Centrais Eólicas do Paraná Ltda. (30% owned by COPEL and 70% owned by COPEL Geração e Transmissão), Dominó Holdings S.A. (45%, controlled jointly with the other shareholders). 9 On December 28, 2006, UEG Araucária signed a lease agreement with Petróleo Brasileiro S.A. -Petrobras, a minority shareholder, leasing the Araucária Thermal Power Plant for periods which have been extended several times until December 31, 2011, subject to early termination should UEG Araucária successfully participate at ANEEL-sponsored power auctions. The lease provides for the use of the Araucária Power Plant for power generation by Petrobras, at its own expense; UEG Araucária is entitled to lease payments comprising a fixed and a variable portion, pursuant to the lease agreement. 2 Presentation of the Quarterly Information Authorization for the publication of this quarterly report was granted at Meeting of the Board of Officers held on May 10, 2010. The present quarterly information report is in accordance with the accounting practices adopted in Brazil, with the provisions of the Brazilian Corporate Law, as amended by Law no. 11,638/2007 and Law no. 11,941/2009, with the specific legislation enacted by ANEEL, and with the regulations of the Brazilian Securities and Exchange Commission (CVM). Consolidation COPEL has consolidated the financial statements of its wholly-owned subsidiaries and of the subsidiaries listed in Note 1. The financial statements of jointly-controlled subsidiary Dominó Holdings have been adjusted to comply with COPEL s accounting practices and have been proportionally consolidated, applying COPEL s ownership percentage to each item of these statements. All other subsidiaries follow the accounting practices adopted by COPEL, and the accounting practices adopted in the preparation of this quarterly report are consistent with those adopted in the financial statements as of December 31, 2009. The dates of the financial statements of investees, which have been used for the calculation of the results of equity in these companies and for consolidation purposes, coincide with those of the Parent Company. The Parent Company s investments in the shareholders equities of subsidiaries, their shareholders equities, as well as the balances of assets, liabilities, revenues, costs, and expenses arising from intercompany operations, have been eliminated upon consolidation, and the non controlling interests are shown separately in the liabilities section of the balance sheets and in the statement of operations, so that the consolidated financial statements effectively represent the balances of transactions with third parties. 10 Expenditures in connection with Consórcio Energético Cruzeiro do Sul are recorded as property, plant, and equipment in progress, proportionally to COPEL s share in the consortium. The balance sheets and the statements of operations of the wholly-owned subsidiaries and other subsidiaries are featured in Note 35, and their statements of operations are featured in Note 36, reclassified for the purpose of ensuring consistency with the account classification adopted by COPEL. We have not identified any adjustments which could have an impact on the Company s income and on its shareholders equity as of March 31, 2009. 3 Changes in the Brazilian Accounting Practices With the enactment of Law no. 11,638/2007, which has updated the Brazilian corporate legislation so as to bring the accounting practices adopted in Brazil closer to the International Financial Reporting Standards (IFRS), new technical accounting rules and pronouncements have been published, in compliance with the IFRS, by the Accounting Pronouncements Committee (CPC). COPEL, pursuant to CVM Ruling no. 603/09, has chosen to present its quarterly information reports during 2010 in accordance with the accounting practices in effect until December 31, 2009 and to adjust the 2009 data according to these practices, for purposes of comparison, at least until the 2010 financial statements are presented. The technical pronouncements issued by CPC and approved by CVM rulings, for mandatory application as of 2010, and the technical interpretations (ICPCs) applicable to COPEL, in light of its operations, are: 11 CPC / ICPC Title CPC 15 Business combinations CPC 16 Inventories CPC 18 Investments in subsidiaries and investees CPC 19 Investments in Joint Ventures CPC 20 Cost of loans CPC 21 Interim statements CPC 22 Information by segments CPC 23 Accounting policies, changes in estimates, and error correction CPC 24 Subsequent event CPC 25 Provisions, contingent liabilities, and contingent assets CPC 26 Presentation of financial statements CPC 27 Property, Plant, and Equipment CPC 30 Revenues CPC 31 Noncurrent assets maintained for sale and discontinued operations CPC 32 Taxes on income CPC 33 Employee benefits CPC 36 Consolidated statements CPC 37 Initial adoption of international accounting standards (IFRS 1) CPC 38 Financial instruments: recognition and measurement CPC 39 Financial instruments: presentation CPC 40 Financial instruments: evidence CPC 43 Initial adoption of CPC Pronouncements 15 to 40 ICPC 01 Concession agreements (IFRIC 12) ICPC 03 Complementary aspects of leasing operations (IFRIC 4, SIC 15, and SIC 27) ICPC 08 Accounting for proposed dividend payments ICPC 09 Individual financial statements, separate financial statements, consolidated financial statements, and application of the equity method ICPC 10 Interpretation of the initial application to p., p.,& e. and investment assets of technical pronouncements CPCs 27,28,37, and 43 The Company is currently reviewing and quantifying the impacts of the changes introduced by these new pronouncements, given their complexity and scope. In the case of identification of adjustments resulting from the adoption of the new accounting practices as of January 1, 2010, COPEL will assess the effects these changes would have had on its 2009 financial statements, for purposes of comparison, as if they had been in effect since the beginning of the fiscal year ended of December 31, 2009. 4 Cash and Cash Equivalents . Parent Company Consolidated Cash and banks Short term investments Federal banks 383,270 478,878 1,628,227 1,614,023 Private banks - - 2,396 2,512 12 Short term investments are readily convertible to known amounts of cash and are subject to an insignificant risk of change in value. These short term investments comprise Certificates of Deposit (CDs) issued by official banks; transactions with buyback commitments - the issuer (Bank) is committed to buying a security back, and the buyer is committed to selling it; and quotas in investment funds which hold government issued securities (managed by official banks). These investments have yielded on average 100% of the variation of the Interbank Deposit Certificate rate as of March 31, 2010 and December 31, 2009. 5 Customers and Distributors Not yet Overdue for Overdue for Consolidated due up to 90 days over 90 days Total Consumers Residential 101,404 84,880 5,751 192,035 189,728 Industrial 110,862 12,656 40,509 164,027 176,972 Commercial 76,932 26,702 4,082 107,716 109,523 Rural 15,750 7,690 187 23,627 20,950 Government agencies 17,117 8,918 3,721 29,756 38,154 Public lighting 13,133 238 180 13,551 13,317 Public services 11,843 292 5 12,140 12,388 Unbilled 166,785 - - 166,785 170,960 Installment receivables - current 81,697 4,089 11,427 97,213 97,422 Installment receivables - noncurrent 55,165 - - 55,165 48,036 Low income customer rates 17,387 - - 17,387 11,386 Penalties on overdue bills 3,497 3,933 2,981 10,411 9,985 State Government-"Luz Fraterna" Program 4,062 4,088 2,168 10,318 4,030 Gas supply 19,386 749 776 20,911 14,726 Other receivables 15,927 11,614 12,906 40,447 15,432 Other receivables - noncurrent 2,870 - - 2,870 3,341 Distributors Electricity sales CCEAR - auction 126,071 - - 126,071 127,854 Bilateral contracts 28,107 - 123 28,230 27,836 Electricity sales - CCEE (Note 32) 57,228 - 105 57,333 40,609 Reimbursement to generation companies 178 24 21 223 303 24 Charges for use of the power grid Power grid 14,036 - 2,378 16,414 15,109 Basic Network and connection grid 21,239 168 186 21,593 21,174 Provision for doubtful accounts (a) - - Current Noncurrent - - Current Noncurrent - - 13 a) Allowance for doubtful accounts COPEL s senior management has considered the following amounts as sufficient to cover potential losses on the realization of receivables: . Additions / Consolidated (reversals) Consolidated Consumers and distributors Residential 6,245 3,660 9,905 Industrial 40,101 1,433 41,534 Commercial 5,863 596 6,459 Rural 185 (122) 63 Government agencies 1,272 95 1,367 Public lighting 149 - 149 Public services - 2 2 Concession and permission holders 203 - 203 The applied criteria, in addition to taking into account management s experience as far as the record of actual losses, also comply with the parameters recommended by ANEEL. 6 Recoverable Rate Deficit CRC Transferred to the Government of the State of Paraná By means of a fourth amendment dated January 21, 2005, the Company again renegotiated with the Government of Paraná the outstanding CRC (Account for Compensation of Income and Losses) balance as of December 31, 2004, in the amount of R$ 1,197,404, to be paid in 244 installments under the Price amortization system, restated according to the IGP-DI inflation index plus interest of 6.65% p.a., with the first installment due on January 30, 2005 and the others due in subsequent and consecutive months. The State Government has been in compliance with the payments of the renegotiated installments according to the terms of the fourth amendment to the CRC agreement. Amortizations are secured by resources from dividends. 14 Maturity of long-term installments Consolidated 2011 41,053 52,845 2012 57,914 56,359 2013 61,766 60,107 2014 65,873 64,105 2015 70,254 68,368 2016 74,927 72,915 2017 79,910 77,764 2018 85,224 82,936 2019 90,892 88,451 2020 96,937 94,334 2021 103,383 100,607 2022 110,259 107,298 2023 117,592 114,434 After 2023 169,041 164,502 Changes in CRC balances Current Noncurrent Consolidated Balances assets assets Total As of December 31, 2009 Interest 20,184 - 20,184 Monetary variation 103 33,147 33,250 Transfers 13,147 (13,147) - Amortization (32,274) - (32,274) As of March 31, 2010 Current Noncurrent Consolidated Balances assets assets Total As of December 31, 2008 Interest 21,242 - 21,242 Monetary variation (73) (11,994) (12,067) Transfers 12,222 (12,222) - Amortization (32,742) - (32,742) As of March 31, 2009 15 7 Taxes and Social Contribution Parent Company Consolidated Current assets Deferred IRPJ/CSLL (a) 5,232 5,625 46,110 41,238 IRPJ/CSLL paid in advance (b) 102,320 115,916 188,053 279,241 ICMS (VAT) paid in advance - - 31,105 29,868 PIS/Pasep and Cofins taxes paid in advance - - 1,195 908 Other taxes paid in advance - - 1,167 1,157 Noncurrent assets Deferred IRPJ/CSLL (a) 64,879 62,521 363,336 355,021 ICMS (VAT) paid in advance (c) - - 87,033 83,957 Current liabilities Deferred IRPJ/CSLL (a) - - 65,583 80,443 IRPJ/CSLL payable - - 66,377 123,486 ICMS (VAT) payable - - 152,618 164,209 PIS/Pasep and Cofins payable - 13,948 16,835 24,687 Tax Recovery Programs (d) 68,100 81,114 87,367 107,974 Income tax withheld on IOC - 6,534 - 29,027 Other taxes 1,470 869 7,633 6,627 Noncurrent liabilities Deferred IRPJ/CSLL (a) - - 22,594 42,756 ICMS (VAT) payable - - 460 547 Tax Recovery Programs (d) 84,257 82,792 133,423 131,103 a) Deferred income and social contribution taxes The Company records deferred income tax, calculated at the rate of 15%, plus an additional rate of 10%, and deferred social contribution, at the rate of 9%. Taxes levied on the healthcare plan are being realized according to the actuarial assessment conducted annually by an independent actuary, pursuant to the rules set forth in CVM Instruction no. 371/2000. Deferred taxes on all other provisions will be realized as judicial rulings are issued and regulatory assets are realized. Under current tax legislation, tax losses and negative bases for social contributions may be offset against future income, up to the limit of 30% of the taxable income for each year, and do not lapse. 16 Deferred income and social contribution taxes credits have been recorded as follows: Parent Company Consolidated Current assets Tax loss carryforwards 5,111 5,545 5,111 5,545 Pension and healthcare plans - - 4,281 4,172 Passive CVA - - 24,140 8,507 Other temporary additions 121 80 12,578 23,014 Noncurrent assets Tax loss carryforwards and negative tax basis 8,010 8,006 17,806 17,802 Pension and healthcare plans - - 120,848 119,669 Other temporary additions - Provisions for contingencies 34,720 32,068 149,920 149,066 Provision for doubtful accounts 1,478 1,839 23,933 22,350 FINAN provision 3,291 3,291 3,291 3,291 Passive CVA - - 8,046 8,507 Provisions for regulatory liabilities - - 12,598 7,705 Provision for effects of network charges - - 6,922 6,922 Amortization of goodwill 17,380 17,317 19,972 19,709 (-) Current liabilities Active CVA - - 62,341 74,290 Surplus power - - 263 195 Other temporary exclusions - - 2,979 5,958 - - (-) Noncurrent liabilities Temporary exclusions Active CVA - - 14,007 33,647 TUSD, aquiculture, and irrigation rates - - 81 155 Gas supply - - 8,506 8,954 - - The Company s Fiscal Council has reviewed and the Board of Directors has approved the technical study prepared by the Chief Finance, Investor Relations, and Corporate Partnerships Office on future profitability projections, discounted at present value, which points out to the realization of deferred taxes. The consolidated estimated realizable amount for 2010 is negative on account of the realization of deferred income tax and social contribution liabilities. According to the estimate of future taxable income, the realization of deferred taxes is broken down below: 17 Parent Company Consolidated Estimated Actual Estimated Estimated Actual Estimated realizable realized realizable realizable realized realizable amount amount amount amount amount amount 2009 5,624 963 - (39,205) 33,377 - 2010 - - 5,232 - - (19,473) 2011 - - 16,523 - - 94,596 2012 - - 6,297 - - 39,319 2013 - - 2,873 - - 32,321 2014 - - 3,227 - - 58,576 2015 to 2017 - - 1,555 - - 37,810 Until 2019 - - 34,404 - - 78,120 b) Income tax and social contribution paid in advance Amounts recorded as corporate income tax (IRPJ) and social contribution on net income (CSLL) paid in advance refer to corporate tax return credits and amounts withheld. c) Recoverable ICMS (VAT) The amounts recorded as recoverable ICMS (VAT) refer to credits from the acquisition of property, plant, and equipment under Supplemental Law no. 87/96, which shall be recovered monthly at the rate 1/48 pursuant to Supplemental Law no. 102, dated July 11, 2000. d) Tax recovery programs Parent Company Benefits - Updated debt Advance Updated debt Debt amount Law 11.941 SELIC Interest amount payment amount Refis Program - INSS (1) - - - Law no. 11.941/09 (2) COFINS tax - lawsuit 196,839 (60,174) 3,763 140,428 (23,139) 117,289 Consolidated Benefits - Updated debt Advance Updated debt Debt amount Law 11.941 SELIC Interest amount payment amount Refis Program - INSS (1) - - - Law no. 11.941/09 (2) IRPJ 42,538 (8,762) 932 34,708 (5,637) 29,071 CSLL 5,925 (1,460) 123 4,588 (785) 3,803 COFINS tax 43,956 (9,853) 938 35,041 (5,825) 29,216 PIS/PASEP tax 9,543 (2,139) 204 7,608 (1,265) 6,343 COFINS tax - lawsuit 196,839 (60,174) 3,763 140,428 (23,139) 117,289 18 Their effects the statement of operations for the first quarter of 2010, taking into account financial expenses, are: R$ 2,442 in the Parent Company statements and R$ 3,867 in the consolidated statements. 1) Social Security Tax Recovery Plan (REFIS INSS) On December 16, 2000, COPEL signed up for the Tax Recovery Program (REFIS), established by Law no. 9,964, dated April 10, 2000, in order to pay in 60 monthly installments an outstanding debt to the National Social Security Institute (INSS) in the consolidated amount (net of interest and fines) of R$ 82,540, retroactive to March 1, 2000. At the end of this period, a balance remained, pending a ruling by the fiscal authority regarding the right by COPEL to use certain tax credits, which were later rejected. On September 14, 2006, COPEL signed up for a new tax recovery program, called Special Installment Plan or PAEX, created under Provisional Measure no. 303/06, to pay off the remaining balance under REFIS taking advantage of the benefits of this plan (80% discount off the penalties imposed and 30% off interest due), resulting, according to Social Security's initial calculation, in the amount of R$ 37,782 to be paid in six installments, adjusted according to the SELIC interest rate. These installments have already been paid. Nevertheless, the INSS has already indicated it plans to restore the interest charges that were waived under REFIS I, in the amount of R$ 38,600 (as of September 2006). For purposes of provisioning, this amount has been restated and lowered 30%, pursuant to the benefit afforded under article 9 of Provisional Measure 303/96. COPEL, however, has disputed this claim, requesting that the calculations that supposedly justify this charge be presented. As of the date of these statements, INSS has not yet made a final decision on how it will calculate the grand total of this debt, thus it has suspended the collection of the respective credits. Accordingly, in light of these circumstances, the Company maintained the provision in the amount of R$ 35,068 to cover the new INSS claim under PAEX. 19 2) Installment Plan Law no. 11,941/09 Pursuant to a ruling by the 4 th District Federal Court, which became final on August 18, 1998, COPEL was granted immunity from the levy of COFINS tax on power sales from 1995 until June 2001. Even though this ruling was final, the Federal Revenue Service (RFB) issued COPEL two notices for failure to collect COFINS tax: on February 19, 2002, notice no. 10980.000932/2002-90, for fiscal year 1997, and on August 22, 2003, notice no. 10980.007831/2003-21, for the first three quarters of 1998. Simultaneously, it filed a lawsuit requesting the cancellation of the immunity ruling, which, after a long legal battle regarding the lapse of RFB's right to dispute the ruling, has been submitted to 4 th District Federal Court for judgment on the merits. COPEL has thus reclassified the corresponding risk of loss as probable, since there s consolidated legal precedent in favor of the federal government. As this lawsuit was reclassified as probable loss, in November 2009 COPEL chose to apply for the installment plan created under Law no. 11,941, dated May 27, 2009, to pay off the COFINS-related debt in connection with the two notices mentioned above. Since there has been a provision in connection with this lawsuit in the amount of R$ 184,037, and in light of the reduced penalties afforded under Law no. 11,941/09, the original amount of this debt became R$ 136,665, which, restated according to the SELIC interest rate as of March 31, 2010 (pursuant to article 3, paragraph 3, of that law), totals R$ 140,428. The Company also included in this installment plan fiscal debts owed by COPEL Distribuição in connection with income tax and social contribution in February 2004, and income tax in December 2007, March 2008, and April 2008, which amount to R$ 48,463. These taxes were paid through compensation statements, which have not been approved by RFB. Taking into account reduced penalties and restatement by the SELIC interest rate (pursuant to Law no. 11,941/09), the amount of this debt as of March 31, 2010 was R$ 39,296. COPEL further included debts resulting from revised bases for calculation of PIS/PASEP and COFINS taxes for 2005 to 2008, in the amount of R$ 53,499, which, taking into account reduced penalties and restatement by the SELIC interest rate (pursuant to article 3, paragraph 3, of Law no. 11,941/09), amounted to R$ 42,649 as of March 31, 2010. With the payment of installments and the accrual of SELIC interest as of March 31, 2010, pursuant to article 3, paragraph 3, of Law no. 11,941, the total outstanding debt is R$ 257,441. As of the date of these statements, there has been no consolidation of installments by RFB. COPEL has rigorously fulfilled its obligations in connection with these installment plans. 20 e) Reconciliation of the provision for income tax and social contribution The conciliation of the provision for income tax (IRPJ) and social contribution (CSLL), calculated at the applicable rates, with the amounts recorded in the statement of income is shown below: Parent Company Consolidated Income before IRPJ and CSLL IRPJ and CSLL (34%) Tax effects on: Interest on capital - 78,200 - 78,200 Dividends 843 142,680 843 3,295 Equity in results of investees 75,943 70,660 13,270 1,575 FINAM - (losses) and gains - (183) - (183) Present value adjustment - Compagas - - (59) (912) Nondeductible expenses - - (431) (917) Tax benefit - Law no. 11.941/09 - 20,460 - 27,904 Tax incentives - - 438 3,530 Other 6 - (3,431) (4,560) Current IRPJ and CSLL - Deferred IRPJ and CSLL Actual rate - % -0.4% 5.2% 30.8% 26.4% IRPJ Corporate income tax CSLL Social contribution on net income 8 Deferred regulatory assets CVA The regulatory assets and liabilities accounts (CVA) records variations of the following Portion A cost items, as approved at the time of the annual rate reviews and as actually disbursed by companies during the year: Purchase of Power (Bilateral Contracts, Itaipu, and Auctions), Power Transport Costs (Transport of Power from Itaipu and Basic Network Charges), and Power Sector Charges Fuel Consumption Account (CCC) quota; Energy Development Account (CDE) quota; System Service Charges (ESS); and Program of Incentives for Alternative Energy Sources (Proinfa) quotas. Under Resolution no. 839, dated June 23, 2009, ANEEL authorized COPEL Distribuição to apply, as of June 24, 2008, an average rate increase of 18.04% to its rates for sales to final customers, of which 11.42% correspond to the annual rate review and 6.62% correspond to financial components, including the Portion A regulatory asset (CVA), which amounts to R$ 252,951, composed of two installments: CVA being processed for rate year 2008-2009, in the amount of R$ 264,025, and CVA balance from previous years to be offset, in the amount of (R$ 11,074). COPEL expects that the amounts classified as long-term assets will be recovered by June 2011. 21 Breakdown of CVA balances Current Noncurrent Consolidated assets assets Recoverable CVA variations, 2009 tariff adjustment Fuel Consumption Account - CCC 3,741 7,482 - - Use of transmission installations (Basic Network) 10,526 21,052 - - Electricity purchased for resale (Itaipu) 24,518 49,036 - - Charges for system services - ESS 8,519 17,038 - - Energy Development Account - CDE 3,069 6,139 - - Incentives to Alternative Energy Sources - PROINFA 5,493 10,986 - - Electricity purchased for resale (CVA Energy) 3,096 6,191 - - Transmission of electricity purchased from Itaipu 807 1,613 - Recoverable CVA variations, 2010 tariff adjustment Fuel Consumption Account - CCC 41,958 17,166 13,986 17,166 Use of transmission installations (Basic Network) 39,292 18,277 13,097 18,277 Electricity purchased for resale (Itaipu) 31,827 23,042 10,609 23,042 Energy Development Account - CDE 6,146 2,830 2,049 2,830 Incentives to Alternative Energy Sources - PROINFA 2,895 252 965 252 Electricity purchased for resale (CVA Energy) - 36,547 - 36,547 Transmission of electricity purchased from Itaipu 1,468 849 489 849 Current Noncurrent Consolidated liabilities liabilities CVA variations subject to offsetting, 2010 tariff adjustment Charges for system services - ESS 65,979 25,020 21,993 25,020 Electricity purchased for resale (CVA Energy) 5,022 - 1,674 - 22 Changes in the CVA Balance as of Balance as of Deferral Amortization Restatement Transfers Assets Fuel Consumption Account - CCC 41,814 20,818 (3,970) 1,023 - 59,685 Use of transmission installations (Basic Network) 57,606 15,080 (11,129) 1,358 - 62,915 Electricity purchased for resale (Itaipu) 95,120 (4,314) (25,892) 2,040 - 66,954 Charges for system services - ESS 17,038 - (9,003) 484 - 8,519 Energy Development Account - CDE 11,799 2,410 (3,240) 295 - 11,264 Incentives to Alternative Sources - PROINFA 11,490 3,307 (5,801) 357 - 9,353 Electricity purchased for resale (CVA Energy) 79,285 (71,371) (3,352) (1,466) - 3,096 Transmission of electricity purchased from Itaipu 3,311 226 (851) 78 - 2,764 - Current Noncurrent - Liabilities Charges for system services - ESS 50,040 36,778 - 1,154 - 87,972 Electricity purchased for resale (CVA Energy) - 7,832 - (1,136) - 6,696 - 18 - Current - Noncurrent - 68 9 Collaterals and Escrow Accounts Parent Company Consolidated Current assets Escrow deposits 164 161 120,364 113,701 Noncurrent assets Collateral under STN agreement (Note 17.b) - - 24,748 24,195 - - There is a sum of R$ 22,861 invested in Unibanco S.A., restated as of March 31, 2010, yielding 102% of the variation of the DI rate (R$ 21,072, yielding 100% of the variation of the DI rate as of December 31, 2009), in a reserve account set up to secure a debt to BNDES Participações S.A. -BNDESPAR, in connection with the issue of ELEJOR debentures, pursuant to a Private Agreement on Revenue Attachment and Other Covenants. As of the end of March 2010, there remains a balance in this investment on hold, on account of the legal and bureaucratic steps of the settlement process with BNDESPAR which are currently under way; it might take some time before these credits are fully released and available. There are R$ 60,995, restated as of March 31, 2010 (R$ 59,787 as of December 31, 2009), invested in Banco do Brasil, yielding 100% of the variation of the DI rate, in a reserve account set up to secure to ANEEL the construction of the Mauá Power Plant by COPEL Geração e Transmissão. 23 The remaining deposits meet the requirements of the Electric Energy Trading Chamber (CCEE) and are tied to the operations conducted at power auctions, CCEE settlements, and ANEEL auctions. 10 Other Receivables Consolidated Current assets Advance payments to employees 21,775 8,352 Advance payments 15,698 8,149 Decommissioning in progress 5,576 6,181 Installment plan for Onda Provedor de Serviços 4,348 4,349 Services to third-parties 3,824 3,577 Recoverable salaries of transferred employees 3,768 3,663 Advance payments to suppliers 2,497 2,381 Sale of property and rights 1,606 4,535 Compulsory loans 941 926 Purchase of fuel with CCC funds 772 638 Lease of the Araucária Thermal Power Plant 546 550 Provision for doubtful accounts (9,803) (10,896) Other receivables 2,994 4,186 Noncurrent assets Advance payments to suppliers 8,290 8,290 Sale of property and rights 4,350 4,437 Compulsory loans 3,876 3,814 Other receivables 539 408 The Allowance for doubtful accounts refers to the balance of installments owed by Onda Provedor de Serviços, whose realization is unlikely, and to an unrealizable amount mostly comprising wages of loaned employees. 11 Inventories Consolidated Construction in Operation/Maintenance progress - inventories Copel Geração e Transmissão 9,738 9,683 17,848 17,911 Copel Distribuição 85,285 76,170 185,996 167,529 Copel Telecomunicações 8,851 7,166 15,599 17,641 Compagás 1,241 1,171 8,094 6,576 Elejor - - 1,373 1,051 24 12 Judicial Deposits Consolidated Total Deduction of Noncurrent Noncurrent judicial deposits contingencies assets assets Labor claims Civil claims Suppliers 22,823 (22,823) - - Civil claims 28,816 (10,568) 18,248 6,364 Easements 2,391 - 2,391 2,391 Customers' tariff litigation 1,440 (1,426) 14 - Tax claims Other 68 - 68 68 Parent Company Total Deduction of Noncurrent Noncurrent judicial deposits contingencies assets assets Tax claims Civil claims - - Escrow deposits have been classified under Reserve for Contingencies and are detailed in Note 25. 25 13Receivables from Related Parties Parent Company Consolidated Investees Dividends and/or interest on capital Dona Francisca 2,317 - 2,317 - Sanepar - - 5,135 5,135 - Subsidiaries Copel Geração e Transmissão Dividends and/or interest on capital 473,108 473,108 - Copel Distribuição Dividends and/or interest on capital 206,481 206,481 - - Transferred financing - STN (a) 66,453 64,279 - - Loan agreement (b) 669,650 658,724 - Copel Telecomunicações Dividends and/or interest on capital 1,156 1,156 - Compagas Dividends and/or interest on capital 4,640 4,196 - Elejor Loan agreement (c) 272,485 265,418 - - Dividends and/or interest on capital 5,005 5,005 - Centrais Eólicas do Paraná Dividends and/or interest on capital 1,920 1,685 - Dominó Holdings Dividends and/or interest on capital 4,647 4,648 - Current assets - Dividends receivable Noncurrent assets - investees and subsidiaries - - a) Transferred financing - STN The Company transferred existing loans and financing to its wholly-owned subsidiaries at the time of their constitution in 2001. Nevertheless, since the agreements for transfer to the respective subsidiaries have not been formalized before the financial institutions, these amounts are also recorded under the Parent Company. These loans and financing are transferred with the same interest and charges agreed by the Parent Company and are shown separately as receivables from the wholly-owned subsidiaries, and as loans and financing liabilities owed by the subsidiaries. (Note 17.b). 26 b) Loan Agreement COPEL Distribuição On February 27, 2007, ANEEL approved the loan agreement signed by COPEL (lender) and COPEL Distribution (borrower), in the amount of R$ 1,100,000. This loan has a five-year term, bearing interest corresponding to 104% of the DI rate, and its funds were used in the expenditure program for the concession and in the payment of debentures transferred to COPEL Distribution, which were due on March 1, 2007. c) ELEJOR Loan Agreement On April 7, 2004, COPEL signed a loan agreement with ELEJOR, to ensure the continuity of the construction of the power plants that make up the Fundão-Santa Clara Power Complex; the agreement provides for payment in 120 monthly and consecutive payments, plus prorated interest corresponding to 3.198% a year and a spread equivalent to the variation of the Interbank Deposit Certificate Rate (CDI), as from the date of each transfer. The loan s grace period was extended to February 2016, in the second amendment to the ELEJOR Shareholders Agreement, on April 18, 2005. 14 Investments Main information about COPEL s investees and subsidiaries Shares or quotas COPEL's Paid-in Net held by COPEL stake stock Shareholders' income Common Preferred Quotas % capital equity (losses) Investees Sanepar 51,797,823 12,949,456 - 34.75 374,268 881,654 23,595 Sercomtel - Telecom. 9,018,088 4,661,913 - 45.00 246,896 93,500 4,916 Foz do Chopim - - 8,227,542 35.77 23,000 45,548 6,896 Dona Francisca 153,381,798 - - 23.03 66,600 199,482 124,367 Sercomtel Celular 9,018,029 4,661,972 - 45.00 36,540 - 618 Dois Saltos Empreend. - - 300,000 30.00 1,000 1,000 - Copel Amec - - 48,000 48.00 100 317 3 Carbocampel 1,336,742 - - 49.00 2,728 2,364 (13) Escoelectric Ltda. - - 3,220,000 40.00 7,217 (4,259) - Subsidiaries Copel Geração e Transm. 3,400,378,051 - - 100.00 3,505,994 3,824,449 162,749 Copel Distribuição 2,171,927,626 - - 100.00 2,624,841 3,179,708 4,041 Copel Telecomunicações 194,754,542 - - 100.00 194,755 227,548 8,092 Compagas 5,712,000 11,424,000 - 51.00 135,943 198,665 10,101 Elejor 42,209,920 - - 70.00 69,450 290,679 9,143 Copel Empreendimentos - - 397,983,311 100.00 397,983 393,671 (5,435) UEG Araucária - - 565,951,934 80.00 707,440 642,034 (9,231) Centrais Eólicas - - 3,061,000 100.00 3,061 3,282 221 Dominó Holdings 113,367,832 - - 45.00 251,929 689,910 17,501 (1) Unaudited by independent auditors (2) Shareholders' equity and net income adjusted to COPEL's accounting practices 27 Changes to the investments in investees and subsidiaries Parent Company Additions Proposed Balance as of Equity and dividends Balance as of pick-up AFCI and IOC Write-offs Investees Sercomtel S.A. - Telecomunicações 75,790 2,212 - - - 78,002 Sercomtel Telecom. - Impairment (a) (35,927) - (35,927) Foz do Chopim Energética Ltda. 16,616 2,467 - (2,790) - 16,293 Dona Francisca Energética S.A. 19,616 28,641 - (2,316) - 45,941 Dois Saltos Empreend. Geração Ener. Eletr. Ltda. 300 - 300 Copel Amec S/C Ltda. 154 2 - - - 156 Escoelectric Ltda. (1,704) - (1,704) Escoelectric Ltda. - AFCI 1,025 - 28 - - 1,053 Carbocampel S.A. 1,117 (7) - - - 1,110 Sercomtel Celular S.A. 6,195 - 6,195 Sercomtel Celular - Impairment (a) (6,195) - (6,195) 28 - Subsidiaries Copel Geração e Transmissão S.A. 3,661,700 162,749 - - - 3,824,449 Copel Distribuição S.A. 3,175,667 4,041 - - - 3,179,708 Copel Telecomunicações S.A. 219,456 8,092 - - - 227,548 Dominó Holdings S.A. (b) 302,584 7,875 - - - 310,459 (-) Negative goodwill - Dominó Holdings (b) (74,402) - (74,402) UEG Araucária Ltda. 130,253 (1,846) - - - 128,407 Cia. Paranaense de Gás - Compagas 96,611 5,152 - (443) - 101,320 Elejor - Centrais Elétricas do Rio Jordão S.A. 71,075 6,400 126,000 - - 203,475 Centrais Eólicas do Paraná Ltda. 1,153 66 - (235) - 984 - Other investments Amazon Investment Fund - FINAM 30,012 - 30,012 Finam - Investco 7,903 - 7,903 Northeast Investment Fund - FINOR 9,870 - 9,870 Provision for losses - FINAM/FINOR (36,568) - (36,568) FINAM - Nova Holanda 14,868 - 14,868 Provision for losses - Nova Holanda (14,868) - (14,868) Other tax incentives 2,315 - 2,315 Other investments 97 - - - (6) 91 - - - AFCI - advance for future capital increase 28 Parent Company Proposed Balance as of Equity dividends Balance as of pick-up AFCI and IOC Investees Sercomtel - Telecomunicações 84,886 (285) - - 84,601 Sercomtel Telecom. - Impairment (18,301) - - - (18,301) Foz do Chopim 16,519 2,453 - (2,289) 16,683 Dona Francisca 10,332 1,410 - - 11,742 Dois Saltos Empreend. 300 - - - 300 Copel Amec 149 2 - - 151 Escoelectric (1,027) - - - (1,027) Escoelectric - AFCI 1,025 - - - 1,025 Carbocampel (69) (6) - - (75) Carbocampel - AFCI 1,059 - 21 - 1,080 Sercomtel Celular 6,195 - - - 6,195 Sercomtel Celular - Impairment (6,195) - - - (6,195) 21 Subsidiaries Copel Geração e Transmissão 3,628,961 150,846 - - 3,779,807 Copel Distribuição 3,042,285 100,761 - - 3,143,046 Copel Telecomunicações 203,924 5,646 - - 209,570 Dominó Holdings 286,745 7,258 - - 294,003 (-) Negative goodwill - Dominó Holdings (74,402) - - - (74,402) UEG Araucária 132,225 (174) - - 132,051 Compagas 86,803 2,938 - (3,665) 86,076 Elejor 54,450 4,095 - - 58,545 Centrais Eólicas do Paraná 2,603 32 - - 2,635 - Other investments Amazon Investment Fund - FINAM 30,012 - - - 30,012 Finam - Investco 7,903 - - - 7,903 Northeast Investment Fund - FINOR 9,870 - - - 9,870 Provision for losses - FINAM/FINOR (35,835) - - - (35,835) FINAM - Nova Holanda 14,868 - - - 14,868 Provision for losses - Nova Holanda (14,868) - - - (14,868) Other tax incentives 2,315 - - - 2,315 Other investments 97 - - - 97 - - - 21 29 Consolidated Additions Proposed Balance as of Equity and dividends Balance as of pick-up AFCI and IOC Other Investees Sercomtel - Telecomunicações 75,790 2,212 - - - 78,002 Sercomtel Telecom. - Impairment (a) (35,927) - (35,927) Foz do Chopim 16,616 2,467 - (2,790) - 16,293 Dona Francisca 19,616 28,641 - (2,316) - 45,941 Dois Saltos Empreend. 300 - 300 Copel Amec 154 2 - - - 156 Escoelectric (1,704) - (1,704) Escoelectric - AFCI 1,025 - 28 - - 1,053 Carbocampel 1,117 (7) - - - 1,110 Sercomtel Celular 6,195 - 6,195 Sercomtel Celular - Impairment (a) (6,195) - (6,195) Sanepar 298,153 8,199 - - - 306,352 28 - Other investments Amazon Investment Fund - FINAM 30,012 - 30,012 Finam - Investco 7,903 - 7,903 Northeast Investment Fund - FINOR 9,870 - 9,870 Provision for losses - FINAM/FINOR (36,568) - (36,568) FINAM - Nova Holanda 14,868 - 14,868 Provision for losses - Nova Holanda (14,868) - (14,868) Other tax incentives 2,315 - 2,315 Assets assigned for future use 5,597 - - - (15) 5,582 Other investments 1,296 - 2 - (6) 1,292 - 2 - (21) 30 (1) Transfer to intangible assets in progress (2) Write-off of stake in ASMAE 30 Consolidated Proposed Transfers Balance as of Equity dividends to/from p., p., &e. Balance as of pick-up AFCI and IOC in progress Investees Sercomtel - Telecomunicações 84,886 (285) - - - 84,601 Sercomtel Telecom. - Impairment (18,301) - (18,301) Foz do Chopim 16,519 2,453 - (2,289) - 16,683 Dona Francisca 10,332 1,410 - - - 11,742 Dois Saltos Empreend. 300 - 300 Copel Amec 149 2 - - - 151 Escoelectric (1,027) - (1,027) Escoelectric - AFCI 1,025 - 1,025 Carbocampel (69) (6) - - - (75) Carbocampel - AFCI 1,059 - 21 - - 1,080 Sercomtel Celular 6,195 - 6,195 Sercomtel Celular - Impairment (6,195) - (6,195) Braspower - AFCI - Sanepar 281,524 7,600 - - - 289,124 21 - Other investments Amazon Investment Fund - FINAM 30,012 - 30,012 Finam - Investco 7,903 - 7,903 Northeast Investment Fund - FINOR 9,870 - 9,870 Provision for losses - FINAM/FINOR (35,835) - (35,835) FINAM - Nova Holanda 14,868 - 14,868 Provision for losses - Nova Holanda (14,868) - (14,868) Other tax incentives 2,315 - 2,315 Assets assigned for future use 3,821 - - - 5 3,826 Other investments 1,455 - - - (160) 1,295 - - - 21 a) Asset impairment The conclusion in December 2009 of impairment tests on COPEL s assets, based, when applicable, on the same assumptions mentioned in the Property, Plant, and Equipment note (Note 15.c), indicated, with an adequate level of certainty, that a part of the assets in Sercomtel Telecomunicações S/A (R$ 35,927) and Sercomtel Celular S/A (R$ 6,195) were valued above their recoverable amount, thus requiring the accrual of corresponding losses due to impossibility of recovering these amounts through future profits by these companies. No need to record provisions for devaluation of investments was identified for the remaining assets of the Company. b) Dominó Holdings On January 14, 2008, COPEL became the holder of 45% of the share capital of Dominó Holdings S.A., by acquiring a 30% interest held by Sanedo Participações Ltda. for R$ 110,226, with an approximate discount of R$ 74,402, based on the expected future profitability of the company. Upon consolidation of the balance sheets, this discount was reclassified to Deferred Revenues, under Long-Term Liabilities. 31 With this acquisition, COPEL acquired control of the company in cooperation with the remaining shareholders. Dominó Holdings has been consolidated into COPEL s balance sheets proportionally to the Company s interest in it. The main items of assets, liabilities, and the statement of operations of Dominó Holdings, as well as the corresponding consolidated shares, are shown below: Dominó Holdings S.A. Balances as of 31.03.2010 Revaluation Equity evaluation Adjusted COPEL's stake Full amounts reserve adjustment balance (45%) ASSETS Current assets 13,251 - - 13,251 5,963 Noncurrent assets 747,242 (44,240) (15,938) 687,064 309,178 . LIABILITIES Current liabilities 10,398 - - 10,398 4,678 Noncurrent liabilities 7 - - 7 4 Shareholders' equity 750,088 (44,240) (15,938) 689,910 310,459 STATEMENT OF OPERATIONS Operating expenses (762) - - (762) (344) Interest income (expenses) 44 - - 44 20 Equity in results of investees 33,641 516 (15,938) 18,219 8,199 Net income for the period (1) Balances have been adjusted due to accounting practices not adopted by the Parent Company c) Centrais Eólicas and COPEL Empreendimentos The Company held a 30% interest in Centrais Eólicas do Paraná (Ceopar). On September 6, 2007, COPEL acquired, through COPEL Generation and Transmission, the remaining 70% interest held by Wobben Windpower Indústria e Comércio Ltda., thus becoming the holder of 100% of the share capital of Ceopar. This transaction resulted in a discount of R$ 592, which was reclassified upon consolidation to Deferred Revenues, under Long-Term Liabilities. As part of the ongoing restructuring of COPEL, the incorporation of COPEL Empreendimentos and Centrais Eólicas do Paraná, with transfer of their assets and liabilities to COPEL Geração e Transmissão, has been submitted to ANEEL for authorization. 32 15 Property, Plant, and Equipment Accumulated Consolidated Accumulated Consolidated Cost depreciation net value Cost depreciation net value In service (a) Copel Geração e Transmissão 5,329,502 (2,233,962) 3,095,540 5,313,956 (2,201,518) 3,112,438 Copel Distribuição 5,425,577 (2,510,482) 2,915,095 5,279,874 (2,461,909) 2,817,965 Copel Telecomunicações 395,114 (238,844) 156,270 370,972 (231,162) 139,810 Compagas 192,535 (53,173) 139,362 188,948 (50,881) 138,067 Elejor 606,817 (67,174) 539,643 606,816 (63,077) 543,739 UEG Araucária 645,657 (147,529) 498,128 645,229 (139,522) 505,707 Centrais Eólicas do Paraná 4,129 (2,684) 1,445 4,129 (2,632) 1,497 Dominó Holdings 1 - 1 1 - 1 Construction in progress Copel Geração e Transmissão 547,764 - 547,764 519,759 - 519,759 Copel Distribuição 574,085 - 574,085 586,423 - 586,423 Copel Telecomunicações 36,919 - 36,919 48,776 - 48,776 Compagas 32,381 - 32,381 29,005 - 29,005 Elejor 8,614 - 8,614 8,292 - 8,292 UEG Araucária 8,036 - 8,036 7,000 - 7,000 - - Special liabilities (b) Copel Geração e Transmissão (187) - (187) (187) - (187) Copel Distribuição (1,009,168) 75,927 (933,241) (994,099) 64,239 (929,860) Under Articles 63 and 64 of Decree no. 41,019, dated February 26, 1957, the assets and facilities used mostly in the generation, transmission, distribution, and sale of power are attached to these services and cannot be withdrawn, sold, assigned, or mortgaged without the prior written consent of the regulatory agency. ANEEL Resolution no. 20/99, however, regulates the release of assets from the concessions of the public Electric energy utilities, granting prior authorization to the release of assets that are deemed useless to the concession, when intended for sale, provided that the proceeds from such transaction be deposited in a special bank account assigned to investment in the concession. Financial charges and interest on loans from third-parties for investments in construction in progress have been recorded through transfers to Property, Plant, and Equipment in Progress, for a total of R$ 3,162 as of March 31, 2010(R$ 606 as of March 31, 2009). 33 Changes in property, plant, and equipment Property, plant, and equipment Special Consolidated Balances in service in progress liabilities Total As of December 31, 2009 Expenditure program - 205,533 - 205,533 Transfer to P.,P.,&E. in service 202,679 (202,679) - - Depreciation quotas in the statement of operations (109,735) - 11,688 (98,047) Depreciation quotas transf. to P.,P.,&E. in progress (3,247) 3,247 - - Write-offs (3,364) (991) - (4,355) Sale of P.,P.,&E. (87) - - (87) Customer contributions - - (15,069) (15,069) Transfers between P.,P.,&E. and intangible assets 14 - - 14 Supplemental provisions for contingencies - 3,434 - 3,434 As of March 31, 2010 Property, plant, and equipment Special Consolidated Balances in service in progress liabilities Total As of December 31, 2008 Reclass. of additions to Cons. Cruzeiro do Sul - 160 - 160 Expenditure program - 180,932 - 180,932 Transfer to P.,P.,&E. in service 150,076 (150,076) - - Depreciation quotas in the statement of operations (107,325) - 10,532 (96,793) Depreciation quotas transf. to P.,P.,&E. in progress (2,220) 2,220 - - Write-offs (2,823) (686) - (3,509) Sale of P.,P.,&E. (1,550) - - (1,550) Customer contributions - - (11,830) (11,830) Transfers of assets assigned for future use - (5) - (5) Supplemental provisions for contingencies - 4,624 - 4,624 As of March 31, 2009 34 Depreciation rates % Generation General equipment 10.00 Generators 3.30 Reservoirs, dams, and headrace channels 2.00 Hydraulic turbines 2.50 Gas and steam turbines 5.00 Water cooling and treatment facilities 5.00 Gas conditioning equipment 5.00 Transmission System structure and conductors < 69 kV 5.00 System structure and conductors > 69 kV and power transformers 2.50 General equipment 10.00 Reconnectors 4.30 Distribution System structure and conductors > 69 kV 2.50 System structure and conductors < 69 kV and distribution transformers 5.00 Capacitor boards < 69 kV 6.70 Capacitor boards > 69 kV 5.00 General equipment 10.00 Central administration Facilities 4.00 Office machinery and equipment 10.00 Furniture and implements 10.00 Vehicles 20.00 Telecommunications Power and transmission equipment (telecommunications) 10.00 Overhead and underground cabling, wiring, and private switching center 10.00 Natural gas supply Gas pipelines 3.30 Gas pipeline operating equipment 10.00 a) Property, plant, and equipment in service by nature of asset Accumulated Consolidated Accumulated Consolidated Cost Depreciation net value Cost Depreciation net value Machinery and equipment 8,549,204 (3,615,393) 4,933,811 8,379,806 (3,540,961) 4,838,845 Reservoirs, dams, and headrace channels 2,877,432 (1,149,813) 1,727,619 2,874,228 (1,134,126) 1,740,102 Buildings 737,358 (345,627) 391,731 726,077 (340,870) 385,207 Land 123,216 - 123,216 123,185 - 123,185 Gas pipelines 150,221 (35,333) 114,888 146,896 (31,862) 115,034 Vehicles 142,052 (94,743) 47,309 140,369 (90,281) 50,088 Furniture and implements 19,849 (12,939) 6,910 19,364 (12,601) 6,763 b) Special Obligations Special obligations comprise customers contributions, Federal Government budget grants, federal, State, and municipal funds, and special credits assigned to the investments in facilities tied to a concession. Special obligations are not onerous liabilities and are not credits owned by shareholders. 35 The scheduled date for settlement of these liabilities was the concession expiration date. ANEEL, by means of Regulatory Resolution no. 234/2006, dated October 31, 2006, as amended by Resolution no. 338, dated November 25, 2008, established the guidelines, the applicable methodologies, and the initial procedures for the conduction of the second cycle of the periodic rate review involving the Brazilian power distribution utilities, changing the characteristics of these liabilities. Both the outstanding balance and new additions have been amortized as of July 1, 2008, pursuant to ANEEL Ruling no. 3,073/06 and Circular Letter no. 1,314/07. Amortization is calculated based on the same average depreciation rate of the corresponding assets. For purposes of calculating the compensation for the assets linked to the concession and transferable to the Federal Government, on the concession expiration date the remaining balance of special liabilities, if any, will be deducted from the residual value of the assets, both assessed according to criteria set by ANEEL. The change in the characteristics of these liabilities results from the new rate-setting mechanism introduced by this new Regulatory Resolution, which establishes that the depreciation of assets acquired with funds from Special obligations will no longer be included in the B Portion of the companies revenues. c) Asset impairment The Company has a policy of periodically evaluating and monitoring the projected future performance of its assets. Accordingly, and in light of Technical Ruling CPC 01 Writing Assets down to their Recoverable Value, whenever there is clear evidence that the Company has assets recorded at unrecoverable values or whenever events or changes in circumstances indicate that the book value of an asset may not be recoverable in the future the Company must immediately account for such discrepancies by means of a provision for losses. The main principles underpinning the conclusions of COPEL s impairment tests are listed below: 1) lowest level of cash generating unit: held concessions are analyzed individually; 2) recoverable value: use value, or an amount equivalent to the discounted cash flows (before taxes) resulting from the continuous use of an asset until the end of its useful life; and 3) assessment of use value: based on future cash flows in constant currency, converted to current value according to a real discount rate, before income taxes. The respective cash flows are estimated based on actual operational results, on the Company's annual corporate budget, as approved by the Board of Directors, on the resulting multi-year budget, and on future trends in the power sector. 36 As for the time frame for the analysis, the Company takes into account the expiration date of each concession. As for market growth, COPEL s projections are consistent with historical data and the Brazilian economy's growth prospects. The respective cash flows are discounted at average discount rates, obtained through a methodology commonly employed on the market and supported by the regulatory agency, taking into account the weighed average cost of capital (WACC). Management believes it has a contractually guaranteed right to compensation for the assets tied to concessions upon their expiration, and it accepts, for the time being and until further regulation is issued on this matter, that such compensation be valued according to the book value of the respective assets. Thus, the principle of valuation of residual assets upon expiration of concessions has been established as the book value of these assets. In light of the principles discussed above, COPEL has not identified the need to set aside a provision for impairment of its assets. d) Consórcio Energético Cruzeiro do Sul Consórcio Energético Cruzeiro do Sul, an independent power producer owned by COPEL Geração e Transmissão (with a 51% interest) and Eletrosul Centrais Elétricas S.A. (49%), won, on October 10, 2006, at the ANEEL Auction of Power from New Projects 004/2006, the rights to build and run the Mauá Hydroelectric Power Plant for 35 years. This project is included in the Federal Government s Growth Acceleration Program (PAC) and will comprise a main powerhouse rated 350 MW and a secondary powerhouse rated 11 MW, for a total of 361 MW of installed capacity, which is enough to supply approximately one million people. The facility will take advantage of the hydroelectric potential discovered in the middle section of the Tibagi River, between the towns of Telêmaco Borba and Ortigueira, in mideastern Paraná. The plant s reservoir will have a perimeter of 80 km and a surface of 83.8 km 2 . The dam will have a length of 745 m at the top and a maximum height of 85 m and will be built with roller-compacted concrete. The dam s total solid volume will be around 630,000 m 3 . Total estimated expenditures amount to approximately R$ 1,069,000 as of October 2008, of which 51% (R$ 545.190) will be invested by COPEL Geração e Transmissão, while the remaining 49% (R$ 523.810) will be invested by Eletrosul. On November 17, 2008, the board of Banco Nacional de Desenvolvimento Econômico e Social BNDES approved the financing for the Mauá Hydroelectric Power Plant. The financed amount corresponds to approximately 70% of COPEL's total expenditures in connection with that facility. 37 The Mauá Hydroelectric Power Plant s total power output was sold at an ANEEL auction at a price of R$ 112.96/MWh, as of November 1, 2006, restated annually according to the variation of the IPCA inflation index. The company sold 192 average MW, for supply starting in January 2011. The assured power of the project, established in its concession agreement, was 197.7 average MW, after full motorization, and the maximum reference rate set in the auction notice was R$ 116.00/MWh. Pursuant to the contract, the consortium in charge of construction will only be entitled to a bonus if each generating unit becomes operational ahead of schedule. This bonus equals 50% of the net revenues earned during the period ahead of schedule. The intended commercial operation of the facility ahead of schedule shall be informed to the other party by the consortium with minimum advance notice of 390 days from the new dates and formally ratified with minimum advance notice of 150 days. Given the current stage of the construction, Company management believes that the consortium will not request authorization for commercial operation of the facility ahead of schedule. Work began in May 2007 with the procurement of the basic project and the beginning of the executive project for the facility and its associated transmission system, which comprises the preparation of technical specifications, calculation records, designs, and other documents regarding the different structures within the facility, additional geological surveys, and topography services. The basic project has been concluded and approved by ANEEL. The project has an Environmental Impact Study and an Environmental Impact Report, which have been discussed at public hearings and meetings and approved by the licensing authority, resulting in the issue of Installation License no. 6,496/08. The service order for the beginning of the construction of the Mauá Hydroelectric Power Plant was signed on July 21, 2008, and commercial generation is scheduled for 2011. At this time, the following tasks have been concluded: construction site setup; assembly of concrete mixers for both conventional concrete and roller-compacted concrete; excavation of exposed rock in the dam area (left and right river banks, riverbed), the load chamber, the power house, and the tailrace channel; excavation of underground rock in the penstocks; river diversion works; construction of the cofferdam and roller-compated concrete dam on the right bank of the river (blocks 3 to 16). On September 1, 2009, the soil and rock barriers which separated the diversion tunnels (up and downstream) from the riverbed were removed. Since then, the Tibagi River has been also flowing through the diversion tunnels. On November 10, 2009, the base of the upstream cofferdam was completed, diverting the river entirely through the tunnels and allowing construction of the main dam to begin on the riverbed. 38 The following tasks are currently being carried out: construction of the roller-compacted concrete dam on the river bed and on the left bank of the river; excavation of underground rock in the intake tunnel; laying of concrete on the low and high pressure water intakes, penstocks, and power house; insulation of penstocks; design and manufacture of electromechanical equipment, with 55% progress in the manufacture of turbines and 52% progress in the manufacture of generators. As of January 2009, in compliance with ANEEL Ruling no. 3,467, dated September 18, 2008, expenditures in this project have been recorded under Property, Plant, and Equipment, proportionally to the Company s stake. As of March 31, 2010, COPEL Geração e Transmissão s balance under Property, Plant, and Equipment related to this project was R$ 284,005. Technical information unaudited by the independent auditors. 16 Intangible assets Concession Accumulated Parent Company and goodwill amortization Net value In service Assets with estimated useful lives Concession - Elejor (a) 22,626 (3,017) 19,609 19,798 Goodwill - Sercomtel Telecom. 42,289 (42,289) - - Goodwill - Sercomtel Celular 5,814 (5,814) - - 39 Rights of use Concession Accumulated Consolidated of software and goodwill amortization Easements R & D Other Net value In service Assets with estimated useful lives Copel Geração e Transmissão 12,192 - (9,744) (1) 15,301 - - 17,749 17,252 Copel Distribuição 29,134 - (25,305) (1) 22,434 - - 26,263 25,485 Copel Telecomunicações 3,799 - (3,595) (1) - - - 204 239 Compagas 3,481 - (1,901) (1) - - - 1,580 1,669 Elejor - - - 101 - - 101 101 UEG Araucária 90 - (74) (1) - - - 16 17 Dominó Holdings 1 - 1 1 Concession - Elejor (a) - 22,626 (3,017) - - - 19,609 19,798 Concession - Copel Empreend. (b) - 53,954 (7,623) - - - 46,331 46,917 Concession - Sanepar (d) - 10,942 (8,208) - - - 2,734 2,917 Goodwill - Sercomtel Telecom. - 42,289 (42,289) - Goodwill - Sercomtel Celular - 5,814 (5,814) - Assets with no estimated useful lives Copel Geração e Transmissão - 30 30 30 Copel Distribuição - 97 97 103 - In progress Copel Geração e Transmissão - - - 1,210 7,872 - 9,082 1,520 Copel Distribuição 1,575 - - 961 27,385 - 29,921 14,822 Copel Telecomunicações 4,364 - 4,364 819 Elejor - - - 27 - - 27 27 - - - (1) Annual amortization rate: 20% Changes in intangible assets Intangible assets Consolidated Balances in service in progress Total As of December 31, 2009 Expenditure program - 28,057 28,057 Capitalizations 1,927 (1,927) - Amortization quotas - concession (958) - (958) Amortization quotas - other intangible assets (692) - (692) Amortization quotas transf. to int. assets in progress (61) 61 - Write-offs (16) - (16) Transfer between int. assets & assets assigned for future use - 15 15 Transfer between intangible assets and P.,P.,&E. (14) - (14) As of March 31, 2010 Intangible assets Consolidated Balances in service in progress Total As of December 31, 2008 Expenditure program - 10,164 10,164 Capitalizations 1,495 (1,495) - Amortization quotas - concession (958) - (958) Amortization quotas - other intangible assets (882) - (882) Amortization quotas transf. to int. assets in progress (53) 53 - Write-offs (202) - (202) As of March 31, 2009 40 a) Concession - ELEJOR The acquisition of the shares held by Triunfo Participações S.A., in December 2003, resulted in total goodwill of R$ 22,626, which corresponded to a balance of R$ 19,609 as of March 31, 2010, under the Parent Company. The linear amortization of goodwill was economically determined by the expected income from the commercial operation of the concession, which expires in October 2036, and its effect on the statement of operations as of March 31, 2010 was R$ 189 (R$ 189 as of March 31, 2009). b) Concession - COPEL Empreendimentos The acquisition on May 31, 2006 of COPEL Empreendimentos, which was previously known as El Paso Empreendimentos e Participações Ltda. and which held a 60% interest in UEG Araucária Ltda., resulted in net final goodwill of R$ 53,954, with a balance of R$ 46,330 as of March 31, 2010. The linear amortization of goodwill was economically determined by the expected income from the commercial operation of the concession, which expires in December 2029, and its effect on the statement of operations as of March 31, 2010 was R$ 586 (R$ 586 as of March 31, 2009). c) Concession - SANEPAR In 1998, the acquisition by Dominó Holdings S.A. of an interest in SANEPAR resulted in goodwill of R$ 24,316, with a balance of R$ 6,079 as of March 31, 2010. This balance, proportionally to COPEL's stake (45%), corresponds to R$ 2,736, and has been amortized over 15 years as of 1999, at the rate of R$ 61 a month, with a charge to income of R$ 183 as of March 31, 2010 (R$ 183 as of March 31, 2009). 41 17 Loans and Financing Consolidated Current Noncurrent liabilities liabilities Principal amount Interest Total Foreign currency IDB (a) 18,651 160 18,811 19,148 - 9,189 National Treasury (b) 5,056 1,402 6,458 5,625 59,995 58,654 Eletrobrás 5 1 6 5 22 22 Local currency ( reais ) Banco do Brasil (c) 169 2,839 3,008 10,409 330,156 330,190 Eletrobrás (d) 40,329 15 40,344 38,182 272,649 261,142 Eletrobrás - Elejor (e) - 117 BNDES - Compagas (f) 6,361 - 6,361 6,349 4,816 6,394 Finep (g) 578 17 595 156 6,506 6,940 BNDES (h) - 1,058 1,058 884 84,941 55,748 Banco do Brasil - BNDES transfer (i) - 1,119 1,119 940 84,941 55,748 Parent Company Current Noncurrent liabilities liabilities Principal amount Interest Total Foreign currency National Treasury (b) 5,056 1,402 6,458 5,625 59,995 58,654 Local currency ( reais ) Banco do Brasil (c) - 2,836 2,836 10,243 329,600 329,600 Maturity of noncurrent installments Foreign Local currency currency Consolidated 2011 5,062 34,680 39,742 64,301 2012 3,727 56,495 60,222 53,773 2013 2,390 57,391 59,781 53,002 2014 1,199 386,837 388,036 381,300 2015 - 55,460 55,460 48,748 2016 - 39,125 39,125 32,545 2017 - 22,583 22,583 16,158 2018 - 21,609 21,609 15,248 2019 - 18,666 18,666 12,500 2020 - 15,955 15,955 10,628 2021 - 10,621 10,621 6,970 2022 - 10,618 10,618 6,968 After 2022 47,639 53,969 101,608 82,003 42 Changes in loans and financing Foreign currency Local currency Consolidated Balances Current Noncurrent Current Noncurrent Total As of December 31, 2009 Funds raised - - - 80,059 80,059 Interest 953 - 16,041 308 17,302 Monetary and exchange variation (303) 2,041 151 947 2,836 Transfers 9,889 (9,889) 13,584 (13,584) - Amortization - principal amounts (4,827) - (5,664) - (10,491) Amortization - charges on principal amounts (4,598) (5,053) - (9,651) Amortization - interest (617) - (23,494) - (24,111) As of March 31, 2010 Foreign currency Local currency Consolidated Balances Current Noncurrent Current Noncurrent Total As of December 31, 2008 Capitalized interest - - - 748 748 Interest 2,215 - 16,644 422 19,281 Monetary and exchange variation (699) (2,996) (49) (647) (4,391) Transfers 11,637 (11,637) 11,054 (11,054) - Amortization - principal amounts (6,827) - (8,534) - (15,361) Amortization - charges on principal amounts (8,840) - (3,352) - (12,192) Amortization - interest (1,617) - (29,678) - (31,295) As of March 31, 2009 a) Inter-American Development Bank - IDB Loan for the Segredo Hydroelectric Power Plant and for the Jordão River Diversion Project, received on 15 January 1991, in the amount of US$ 135,000. This debt is amortized semi-annually, with final maturity in January 2011. Interest is calculated according to the IDB funding rate, which in the first quarter of 2010 was 4.14% p.a. The agreement features provisions providing for termination in the following cases: 1) default by the debtor on any other obligation set forth in the agreement or agreements signed with the bank for financing of the project; 2) withdrawal or suspension of the Federal Republic of Brazil as a member of the IDB; 3) default by the guarantor, if any, of any obligation set forth in the guaranty agreement; 4) ratio between current assets and total short-term commercial and bank financing, except for the current share of long-term indebtedness and dividends to be reinvested, lower than 1.2; and 5) ratio between long-term indebtedness and shareholders equity exceeding 0.9. 43 This agreement is guaranteed by the Federal Government and by mortgage and fiduciary guarantees. b) National Treasury Departament (Secretaria do Tesouro Nacional or STN) The restructuring of medium and long-term debt, signed on May 20, 1998, in connection with the financing received under Law no. 4,131/62, is shown below: Term Final Grace period Bond type (years) maturity (years) Consolidated Par Bond 30 15.04.2024 30 28,857 27,787 Capitalization Bond 20 15.04.2014 10 11,137 10,673 Debt Conversion Bond 18 15.04.2012 10 6,731 6,568 Discount Bond 30 15.04.2024 30 19,728 19,251 The annual interest rates and repayments are as follows: Bond type Annual interest rates (%) Payments Par Bond 6.0 single Capitalization Bond 8.0 semi-annual Debt Conversion Bond Six-month LIBOR + 0.8750 semi-annual Discount Bond Six-month LIBOR + 0.8125 single As collateral for this agreement, the Company has assigned and transferred to the Federal Government, conditioned to the non-payment of any financing installment, the credits that are made to the Company s centralized revenues account, up to a limit sufficient to cover the payment of installments and other charges payable upon each maturity. For the Discount and Par Bonds, there are collateral deposits of R$ 10,219 and R$ 14,529 as of March 31, 2010 (R$ 9,990 and R$ 14,205 as of December 31, 2009), respectively, recorded under guarantees and escrow deposits, in noncurrent assets (Note 9). c) Banco do Brasil S.A. The Company has the following contracts with Banco do Brasil: 1) Private Credit Assignment Agreement with the Federal Government, through Banco do Brasil, signed on March 30, 1994, repayable in 240 monthly installments based on the Price amortization system starting on April 1, 1994, monthly restated by the TJLP and IGP-M plus interest of 5.098% p.a. and secured by COPEL s revenues.; and 44 2) The following Parent Company credit notes: Issue Interest due Principal Credit notes date Maturity semi-annually amount Interest Total Commercial no. 330.600.129 31.01.2007 31.01.2014 106.5% of average CDI rate 29,000 408 29,408 Industrial no. 330.600.132 28.02.2007 28.02.2014 106.2% of average CDI rate 231,000 1,777 232,777 Industrial no. 330.600.151 31.07.2007 31.07.2014 106.5% of average CDI rate 18,000 253 18,253 Industrial no. 330.600.156 28.08.2007 28.08.2014 106.5% of average CDI rate 14,348 111 14,459 Industrial no. 330.600.157 31.08.2007 31.08.2014 106.5% of average CDI rate 37,252 287 37,539 As a guarantee, Banco do Brasil has been authorized to deduct any amounts credited, on any grounds, to the Company's deposit account to cover, in part or in full, the outstanding balance due under the line of credit. It has also been irrevocably authorized, regardless of prior notice, to offset the banks receivable, which corresponds to the outstanding balance due under the line of credit, with any credits the Company has or accrues at Banco do Brasil. d) Eletrobrás  Centrais Elétricas Brasileiras S.A. Loans originated from the Eletrobrás Financing Fund (FINEL) and from the Global Reversal Reserve (RGR) for the expansion of the generation, transmission, and distribution systems. Repayments started in February 1999, and the last payment is due in August 2021. Interest of 5.0% to 8.0% p.a. and principal are repaid monthly, adjusted by the FINEL and Federal Reference Unit (UFIR) rates. Contract ECFS  142/2006, was signed on May 11, 2006 by COPEL Distribuição and Eletrobrás, in the amount of R$ 74,340, for use in the Luz para Todos rural electrification program. Out of the total amount, R$ 42,480 came from RGR funds, and R$ 31,860 were economic subsidies from CDE (Energy Development Account) funds. This loan has a grace period of 24 months and bears interest of 5% p.a. plus a commission of 1% p.a. It is repayable in 120 equal monthly installments, with final maturity on September 30, 2018. The total funds received under this contract amount to R$ 63,104, of which R$ 36,056 came from RGR funds and R$ 27,048 from CDE funds. There will be no further disbursements under this agreement. 45 Contract ECFS 206/2007, was signed on March 3, 2008 by COPEL Distribuição and Eletrobrás, in the amount of R$ 126,430, for use in the Luz para Todos rural electrification program. Out of the total amount, R$ 108,369 came from RGR funds, and R$ 18,061 were economic subsidies from CDE (Energy Development Account) funds. This loan has a grace period of 24 months and bears interest of 5% p.a. plus a commission of 1% p.a. It is repayable in 120 equal monthly installments, with final maturity on August 30, 2020. In August 2008, COPEL withdrew R$ 37,929, of which R$ 32,511 came from RGR funds and R$ 5,418 from CDE funds. In June 2009, the Company received R$ 25,286, of which R$ 21,674 came from RGR funds and R$ 3,612 from CDE funds. In March 2010, the Company received R$ 25,286, of which R$ 21,674 came from RGR funds and R$ 3,612 from CDE funds. These loans are secured by COPEL s own revenues, pursuant to a mandate issued by public act, and by the issue of promissory notes in the same number of outstanding installments. e) Eletrobrás - ELEJOR For purposes of presentation of the consolidated financial statements, the value of the shares to be redeemed by ELEJOR has been reclassified from minority interest to loans and financing, under long-term liabilities. The 59,000,000 preferred shares in ELEJOR held by Eletrobrás, in the amount of R$ 59,900, were to be reacquired by the issuer (ELEJOR) in 32 consecutive quarterly installments, each in the amount of 1,871,875 shares, starting in the 24 th month from the beginning of commercial operation of the project, which took place after the last generating unit entered operation on August 31, 2006. The paid in amounts are restated according to the IGP-M index, pro rata temporis, between the date the shares were paid in and the actual payment date, plus interest of 12% p.a In August 2007, nine installments were bought back in advance by ELEJOR, for R$ 20,385, plus financial charges of R$ 18,725, for a total of R$ 39,110. In December 2008, 29,035,700 shares were bought back by ELEJOR, for R$ 35,133, plus financial charges of R$ 54,867, for a total of R$ 90,000. In 2009, 7,617,425 shares were bought back by ELEJOR, for R$ 9,216, plus financial charges of R$ 18,520, for a total of R$ 27.726. In January 2010, the Company paid off the remaining financial charges, in the amount of R$ 117. 46 f) BNDES - Compagas The BNDES balance includes four agreements signed by Compagas on December 14, 2001, repayable in 99 monthly installments, with interest of 4% p.a Two of these agreements were signed for the purchase of machinery and equipment, subject to the TJLP rate (limited to 6% p.a.), and two were signed for construction, facilities, and services, subject to the BNDES monetary unit (UMBND) rate. This financing is secured by Compagas gas supply receivables, which shall be deposited exclusively in a checking account at Banco Itaú S.A. g) Financiadora de Estudos e Projetos - FINEP 1) Loan agreement no. 02070791-00, signed on November 28, 2007 to partially cover expenses incurred in the preparation of the "Generation Research and Development Project for 2007". The total credit amounts to R$ 5,078. The first installment, in the amount of R$ 1,464, was released in April 2008, the second one, in the amount of R$ 2,321, was released in May 2009, and the remaining ones will be deposited to the extent there is financial and budget availability. A share of 1% of the funds will be allocated to cover inspection and supervision expenses. The principal amount of this debt will be subject to equalized interest of 6.37% p.a., due on the 15 th day of each month, including the months of the grace period. The outstanding balance will be paid to FINEP in 49 monthly and successive installments, the first one due on December 15, 2010, and the last one on December 15, 2014. COPEL Geração e Transmissão has committed to pay a share of the project preparation costs, with its own resources, in the minimum amount of R$ 564. To secure the contract, COPEL Geração e Transmissão has authorized Banco do Brasil to withhold the amounts due to FINEP from the checking account in which its monthly revenues are deposited. In the event of breach of contract, COPEL shall lose the benefit of interest equalization. 2) Loan agreement no. 02070790-00, signed on November 28, 2007 to partially cover expenses incurred in the preparation of the "Transmission Research and Development Project for 2007". 47 The total credit amounts to R$ 3,535. The first installment, in the amount of R$ 844, was released in October 2008, the second one, in the amount of R$ 2,451, was released in December 2009, and the remaining ones will be deposited to the extent there is financial and budget availability. A share of 1% of the funds will be allocated to cover inspection and supervision expenses. The principal amount of this debt will be subject to equalized interest of 6.13 % p.a., due on the 15 th day of each month, including the months of the grace period. The outstanding balance will be paid to FINEP in 49 monthly and successive installments, the first one due on December 15, 2010, and the last one on December 15, 2014. COPEL Geração e Transmissão has committed to pay a share of the project preparation costs, with its own resources, in the minimum amount of R$ 393. To secure the contract, COPEL Geração e Transmissão has authorized Banco do Brasil to withhold the amounts due to FINEP from the checking account in which its monthly revenues are deposited. In the event of breach of contract, COPEL shall lose the benefit of interest equalization. h) BNDES - COPEL Geração e Transmissão On March 17, 2009, COPEL Geração e Transmissão signed with BNDES Loan Agreement no. 08.2.0989.1, with COPEL as a intervening agent, to fund the construction of the Mauá Hydroelectric Power Plant and its transmission system, in consortium with Eletrosul. The loan amounts to R$ 169,500, which will be released in installments as funds are required and pursuant to BNDES' financial scheduling. This loan will be paid off in 192 monthly installments, starting on February 15, 2012 and ending on January 15, 2028, bearing interest of 1.63% above the Long-Term Interest Rate (TJLP), which will be paid quarterly during the grace period and monthly after the first payment of the principal amount. As a guarantee for the payment of all amounts due under this agreement, COPEL Geração e Transmissão has pledged in favor of BNDES a lien on all the revenues from the sale of energy under Agreements for Energy Trade on the Regulated Power Market ( Contratos de Compra de Energia no Ambiente Regulado or CCEARs) in connection with this project, which shall be collected in a special main account for this purpose. The Company shall also set up two "reserve accounts" to cover any shortfalls in the main account. This guarantee will be operated under an Agreement on Revenue Transfer and Attachment, Account Management, and Other Covenants signed by COPEL Geração e Transmissão, BNDES, and Banco do Brasil. The first release of funds took place in July 2009, in the amount of R$ 55,748, and the second one, in February 2010, in the amount of R$ 29,193. 48 The contract contains provisions on accelerated maturity in certain conditions. i) Banco do Brasil  Transfer of BNDES funds On April 16, 2009, COPEL Geração e Transmissão signed with Banco do Brasil Loan Agreement no. 21/02000-0, with COPEL as an intervening agent, to fund the construction of the Mauá Hydroelectric Power Plant and its transmission system, in consortium with Eletrosul. The loan amounts to R$ 169,500, which will be released in installments pursuant to the Uses and Sources Schedule attached to the agreement. This loan will be paid off in 192 monthly installments, starting on February 15, 2012 and ending on January 15, 2028, bearing interest of 2.13% above the Long-Term Interest Rate (TJLP), which will be paid quarterly during the grace period and monthly after the first payment of the principal amount. As a guarantee for the payment of all amounts due under this agreement, COPEL Geração e Transmissão has pledged in favor of Banco do Brasil a lien on all the revenues from the sale of energy under Agreements for Energy Trade on the Regulated Power Market ( Contratos de Compra de Energia no Ambiente Regulado or CCEARs) in connection with this project, which shall be collected in a special main account for this purpose. The Company shall also set up two "reserve accounts" to cover any shortfalls in the main account. This guarantee will be operated under an Agreement on Revenue Transfer and Attachment, Account Management, and Other Covenants signed by COPEL Geração e Transmissão, BNDES, and Banco do Brasil. The first release of funds took place in August 2009, in the amount of R$ 55,748, and the second one, in March 2010, in the amount of R$ 29,193. The contract contains provisions on accelerated maturity in certain conditions. 18 Debentures Current Noncurrent liabilities liabilities Principal amount Interest Total Total Parent Company (a) - 4,518 4,518 17,238 600,000 600,000 ELEJOR (b) - - - 36,957 - 153,384 - 49 Maturity of noncurrent installments Consolidated 2011 600,000 636,054 2012 - 36,054 2013 - 36,054 2014 - 33,005 2015 - 11,105 2016 - 1,112 Changes in the balances of debentures Current Noncurrent Consolidated Balances liabilities liabilities total As of December 31, 2009 Interest 16,070 - 16,070 Transfers 153,384 (153,384) - Amortization - principal amounts (177,908) - (177,908) Amortization - charges on principal amounts (10,140) - (10,140) Amortization - interest (31,083) - (31,083) As of March 31, 2010 Current Noncurrent Consolidated Balances liabilities liabilities total As of December 31, 2008 Interest 25,812 - 25,812 Monetary variation 11 123 134 Transfers 7,622 (7,622) - Amortization - principal amounts (133,360) - (133,360) Amortization - interest (56,262) - (56,262) As of March 31, 2009 a) Debentures - Parent Company A single series of 60,000 debentures makes up the fourth issue of simple debentures conducted by the Parent Company on September 1, 2006, in the amount of R$ 600,000, and concluded on October 6, 2006, with full subscription in the total amount of R$ 607,899, with a five-year term from issue date and final maturity on September 1, 2011. These are simple, nominative debentures, non-convertible into stock, issued in book-entry form, and unsecured. 50 These securities yield interest on their face value of 104% of the average one-day Interfinance Deposit (DI - over) rates, extra-group, expressed in an annual percentage rate based on 252 business days, calculated and published daily by CETIP (the DI rate ) in exponential and cumulative pro rata tempore manner according to the number of business days elapsed. Interest corresponding to the capitalization period is due and paid semi-annually, with the first due date on March 1, 2007 and the last on September 1, 2011. There will be no renegotiation of these debentures. The resources obtained with the issue of these debentures were used to optimize the Company s debt profile, by means of payment of its financial obligations, and to reinforce its cash flow. The resources from this issue were used to settle 1/3 of the principal amount of the Company's 3 rd issue of debentures, due on February 1, 2007, and the principal amount of the Company s 2 nd issue of debentures, due on March 1, 2007. The debentures feature provisions setting forth accelerated maturity in the cases described in COPEL s financial statements as of December 31, 2009. b) Debentures - ELEJOR ELEJOR, in compliance with the changes and conditions contained in the first amendment to its debenture contract, paid off in advance, on March 5, 2010, all the remaining debentures held by BNDESPAR, in the amount of R$ 181,239. The full outstanding debt to BNDESPAR has been paid. 51 19 Suppliers Consolidated Charges for the use of the power grid Use of the Basic Network 64,774 63,209 Energy transmission 4,235 4,310 Use of connections 274 274 Electricity suppliers Eletrobrás (Itaipu) 79,263 80,104 Companhia Hidro Elétrica do São Francisco - Chesf 35,292 33,696 Furnas Centrais Elétricas S.A. 34,918 34,375 Mechanism for the Offsetting of Surpluses and Deficits - MCSD 13,340 4,932 Companhia Energética de São Paulo - Cesp 12,361 12,031 Rio Pedrinho Energética S.A. and Consórcio Salto Natal Energética S.A. 11,986 11,330 Centrais Elétricas do Norte do Brasil S.A. - Eletronorte 11,346 10,856 Itiquira Energética S.A. 10,475 10,000 Companhia Energética de Minas Gerais - Cemig 5,170 6,530 Dona Francisca Energética S.A. 5,100 5,100 Cia. Estadual de Geração e Transmissão de Energia Elétrica S.A. - CEEE 4,030 3,819 Utilities - CCEE (Note 32) 3,899 1,859 Light S.A. 3,006 2,838 CPFL Energia S.A. - 10,041 Other suppliers 24,728 18,886 Materials and services Petróleo Brasileiro S.A. - Petrobras - gas purchase by Compagas 26,259 23,166 Petróleo Brasileiro S.A. - Petrobras - renegotiation (a) 44,827 43,949 Petróleo Brasileiro S.A. - Petrobras - renegotiation - noncurrent (a) 168,103 175,796 Other suppliers 162,127 162,224 Current Noncurrent a) Petróleo Brasileiro S.A. - Petrobras On March 6, 2006, COPEL signed an agreement with Petrobras to settle the pending issues regarding the gas purchase agreement for the Araucária Thermal Power Plant. This settlement comprised the signature of an Out-of-Court Agreement, under which COPEL Generation, with COPEL as guarantor, acknowledged a R$ 150,000 debt to Petrobras, as grantor of Compagas credits to COPEL Generation, which shall be paid in 60 monthly installments restated by the Selic rate, starting in January 2010. 52 On May 30, 2006, COPEL Generation signed a Mutual Release Agreement with Compagas under which both companies fully and irrevocably release each other from all obligations and rights under the Natural Gas Purchase and Sale Agreement signed by them on May 30, 2000 and terminated on May 31, 2005, renouncing any claims against each other, on any grounds, as of the date of the Out of Court Settlement and Confession of Indebtedness signed by them and by Petrobras, with the participation of COPEL. The debt acknowledged by COPEL Generation remains. b) Main power purchase agreements The table below features the main power purchase agreements signed in the regulated power trading environment. These contracts are restated annually according to the IPCA inflation index. Period of Purchased power Date of Average purchase supply (annual avg. MW) auction price (R$/MWh) Auction of power from existing facilities 1st Auction - 2005 Product 2005 to 2012 942.22 07.12.2004 57.51 1st Auction - 2006 Product 2006 to 2013 449.59 07.12.2004 67.33 1st Auction - 2007 Product 2007 to 2014 9.69 07.12.2004 75.46 2nd Auction - 2008 Product 2008 to 2015 67.34 02.04.2005 83.13 4th Auction - 2009 Product 2009 to 2016 43.24 11.10.2005 94.91 5th Auction - 2007 Product 2007 to 2014 160.03 14.12.2006 104.74 Auction of power from new facilities 1st Auction - 2008 Hydro Product 2008 to 2037 3.61 16.12.2005 106.95 1st Auction - 2008 Thermal Product 2008 to 2022 28.56 16.12.2005 132.26 1st Auction - 2009 Hydro Product 2009 to 2038 3.26 16.12.2005 114.28 1st Auction - 2009 Thermal Product 2009 to 2023 41.59 16.12.2005 129.26 1st Auction - 2010 Hydro Product 2010 to 2039 66.32 16.12.2005 114.57 1st Auction - 2010 Thermal Product 2010 to 2024 64.30 16.12.2005 121.81 3rd Auction - 2011 Hydro Product 2011 to 2040 57.66 10.10.2006 120.86 3rd Auction - 2011 Thermal Product 2011 to 2025 54.22 10.10.2006 137.44 4th Auction - 2010 Thermal Product 2010 to 2024 18.32 26.07.2007 134.64 5th Auction - 2012 Hydro Product 2012 to 2041 52.50 16.10.2007 129.14 5th Auction - 2012 Thermal Product 2012 to 2026 117.27 16.10.2007 128.37 6th Auction - 2011 Thermal Product 2011 to 2025 51.07 17.09.2008 128.42 7th Auction - 2013 Hydro Product 2013 to 2042 12.24 30.09.2008 98.98 7th Auction - 2013 Thermal Product 2013 to 2027 303.99 30.09.2008 145.23 Santo Antonio 2012 to 2041 106.00 10.12.2007 78.87 Jirau 2013 to 2042 141.51 19.05.2008 71.37 53 20 Payroll, social charges and labor accruals Consolidated Payroll Profit sharing 64,995 64,995 Taxes and social contributions 19,489 28,574 Payroll, net 1,133 178 Accruals for Voluntary Redundancy Program (PDV) - 15,859 Assignments to third-parties 28 - Labor accruals Paid vacation and annual bonus ("13th salary") 55,155 55,602 Social charges on paid vacation and annual bonus ("13th salary") 17,199 17,458 Profit sharing 15,306 - Voluntary redundancy program - 24,291 21 Post-Employment Benefits The consolidated and recognized amounts in liabilities, under Post-Employment Benefits, are summarized below: Consolidated Total Pension Plan (a) Benefits Plan - Plan III (DB) 8,340 10,235 Healthcare Plan (b) Current Noncurrent 54 The consolidated amounts recognized in the statement of operations are shown below: . Consolidated Pension plan - periodic post-employment cost - (30,666) Pension plan (DC) 13,625 13,132 Pension plan (DC) - management 60 39 Healthcare plan - post-employment 6,956 6,669 Healthcare plan contributions 7,134 6,964 Healthcare plan contributions - management 2 1 (-) Transfers to construction in progress (1,723) (1,658) The annual estimated cost for 2010, calculated by an independent actuary, resulted in income due to the actuarial gains which are being amortized and whose amounts exceed the regular periodic cost of the plans. Changes in the post-employment benefits balance Current Noncurrent Consolidated Balances liabilities liabilities Total As of December 31, 2009 Appropriation of actuarial calculation - 6,956 6,956 Pension and healthcare contributions 20,821 - 20,821 Transfers 3,490 (3,490) - Amortizations (25,886) - (25,886) As of March 31, 2010 Current Noncurrent Consolidated Balances liabilities liabilities Total As of December 31, 2008 Appropriation of actuarial calculation - (23,997) (23,997) Pension and healthcare contributions 20,136 - 20,136 Transfers 3,018 (3,018) - Amortizations (24,301) - (24,301) As of March 31, 2009 a) Pension Plan The Company and its subsidiaries sponsor retirement and pension plans (Pension Plans I, II, and III) and a medical and dental care plan (Healthcare Plan) to both current and retired employees and their dependents. Pension Plans I and II are defined benefit plans, while Plan III is a defined contribution plan. 55 The cost shares borne by the plans sponsors are recorded according to an actuarial assessment prepared annually by independent actuaries pursuant to the rules of CVM Ruling no. 371/00. The actuarial and financial assumptions for purposes of actuarial assessment are discussed with the independent actuaries and approved by the sponsors senior management. The flow of payment of contributions under Plans I and II, as of July 2007, was guaranteed under an agreement called Private Agreement for Adjustment of Mathematical Reserves for the Basic and Supplemental Pension Plans , signed on January 20, 1999. Based on legal opinions by external and internal legal experts who reviewed specific clauses of this agreement and concluded that the corresponding liabilities had expired, the Company notified the senior management of Fundação COPEL de Previdência e Assistência Social, on July 27, 2007, that no contribution payments would be made under that agreement as of August 2007. In September 2007, Fundação COPEL disputed COPEL's interpretation, which led to a joint request for review and ruling by the State Department of Supplemental Pension Plans (SPC). After the submission of requested clarifications and the conduction of an actuarial audit recommended by the SPC, in October 2008 the SPC requested further clarifications about the report and the opinion of the consulting company in charge of the audit, which had been submitted by the COPEL Foundation in July 2008. As of the date of these financial statements, SPC has not ruled on the matter. The outcome of this issue will not affect the amounts which have already been recorded as an actuarial liability pursuant to CVM Instruction no. 371/00. In fact, it will only affect the cash flow of the payment of contributions between COPEL and the COPEL Foundation. b) Healthcare Plan The Company and its subsidiaries allocate resources for the coverage of healthcare expenses incurred by their employees and their dependents, within rules, limits, and conditions set in specific regulations. Coverage includes periodic medical exams and is extended to all retirees and pensioners for life. 22 Regulatory Charges Consolidated Fuel Consumption Account - CCC 20,942 4,460 Energy Development Account - CDE 18,807 17,818 Global Reversal Reserve - RGR 7,077 7,245 56 23 Research and Development and Energy Efficiency COPELs balances allocated to Research and Development and Energy Efficiency are broken down below: Applied and used - Payable Balance to be Balance as of Balance as of projects in progress amount used in projects Research and Development - R&D FNDCT - 1,391 - 1,391 1,325 MME - 696 - 696 682 R&D 18,753 - 82,813 101,566 104,561 Energy Efficiency Program - EEP - Current Noncurrent Changes in the balances of R&D and EEP FNDCT MME R&D EEP Consolidated Balances current current current noncurrent current noncurrent Total As of December 31, 2009 Additions 4,007 1,984 563 3,727 - 5,042 15,323 SELIC interest rate - - 415 1,575 - 1,472 3,462 Payments (3,941) (1,970) - (5,911) Concluded projects - - (9,275) - (9) - (9,284) As of March 31, 2010 FNDCT MME R&D EEP Consolidated Balances current current current noncurrent current noncurrent Total As of December 31, 2008 Additions 3,540 1,771 2,369 1,171 3,023 1,606 13,480 SELIC interest rate - - 1,331 670 1,236 645 3,882 Transfers - - (3,509) 3,509 (4,263) 4,263 - Payments (19,774) (9,890) - - - (29,664) Concluded projects - - (2,014) - (42) - (2,056) As of March 31, 2009 57 24 Other Accounts Payable Consolidated Current liabilities Concession charge - ANEEL grant 36,272 36,576 Collected public lighting charge 21,082 17,989 Compensation for use of water resources 20,573 19,402 Participation in consortia 6,753 7,309 Reimbursement of customer contributions 6,248 15,304 Customers 3,980 2,648 Advance payments from customers 3,591 3,945 Pledged collaterals 2,840 4,521 Reparations to the Apucaraninha Indian community 2,659 2,596 ANEEL inspection fee 1,250 Other liabilities 10,582 9,616 Noncurrent liabilities Reparations to the Apucaraninha Indian community 2,659 2,596 Other liabilities 357 357 25 Reserve for Contingencies The Company is a party to several lawsuits filed before different courts. COPELs senior management, based on the opinion of its legal counsel, has kept a reserve for contingencies in connection with lawsuits which are likely to result in losses. Consolidated Balance as of Additions/ Additions to Balance as of Judicial Net Net (reversals) P.,P.,&E. Payments 31.03.2010 deposits provision provision Labor - Regulatory 45 - - - Civil: Suppliers (a) 84,024 1,002 - - 85,026 (22,823) 62,203 61,202 Civil and administrative claims 57,213 (12,915) - (415) 43,883 (10,568) 33,315 46,645 Easements (b) 14,902 - (717) 14,185 - 14,185 14,902 Condemnation and property (b) 125,339 - 4,151 (230) 129,260 - 129,260 125,339 Customers 5,324 79 - (15) 5,388 (1,426) 3,962 3,898 Environmental claims 10 1 - - 11 - 11 10 Tax - Parent Company Balance as of Balance as of Judicial Net Net Additions deposits provision provision Regulatory claims - - Civil claims 4,158 (288) 40 Tax claims 3,637 (27,004) 58 The amount tied to cases classified as possible losses, estimated by the Company and its subsidiaries as of March 31, 2010, reached R$ 1,946,861, of which R$ 99,163 correspond to labor claims; R$ 1,263,612 to regulatory claims; R$ 114,342 to civil claims; and R$ 469,744 to tax claims. It is important to point out that COPEL has a good chance of success in the lawsuit it filed to dispute the effects of ANEEL Ruling no. 288/02, based on the opinion of its legal counsel, as discussed in Note 32 herein, under the title Electric Energy Trading Chamber (CCEE) . For one of the tax claims included in the amount of R$ 469,744 described above, a court-ordered attachment of R$ 181,014 took place in April 2010. Company management is making its best efforts to revert it. Its classification remains as possible loss. The breakdown of the types of lawsuits in which COPEL is involved as of March 31, 2010 is consistent with the one featured in the Company's financial statements as of December 31, 2009. a) Rio Pedrinho Energética S.A. and Consórcio Salto Natal Energética S.A. COPEL Distribuição is disputing in court the validity of the terms and conditions of the power purchase and sale agreements signed with Rio Pedrinho Energética S.A. and Consórcio Salto Natal Energética S.A., based on the argument that they grant benefits to the selling companies that hurt the public interest. At the same time, both companies, after having rescinded the agreements, filed for arbitration before the Arbitration Chamber of Fundação Getúlio Vargas, which sentenced COPEL to the payment of contractual penalties for having caused the rescission of the agreement. COPEL has filed for a court order making the arbitration ruling void. Management, based on the opinion of its legal counsel that it is likely to lose this case and on the current stage of the lawsuits, decided to set aside a reserve for contingencies in the original amount of the debt, restated according to the original contractual terms, which amounted to R$ 97,012 as of March 31, 2010. b) Easements, condemnation, and real estate COPEL s real estate claims comprise mostly cases of condemnation and easements, in which compensation is always mandatory pursuant to the Federal Constitution, which requires that the Federal Government pay just compensation, in cash, prior to condemnation of private property or to the imposition of restrictions on the use of property without transfer of title. Lawsuits are usually filed when parties fail to agree on the amount of compensation due. 59 Ivaí Engenharia de Obras S.A. In a lawsuit filed by Ivaí Engenharia de Obras S.A., COPEL Geração e Transmissão was sentenced to the payment of R$ 180,917 as compensation for a supposed economic-financial imbalance under Contract D-01, concerning construction work for the Jordão River diversion project. COPEL appealed this decision and was partially successful, avoiding the application of the SELIC interest rate on top of the penalty interest. COPEL will continue to dispute this claim in court, through all means legally available. The Company set aside a reserve for contingencies in the amount of R$ 115,878, in light of the evaluation conducted by its Chief Legal Office, which estimates that a loss is probable. 26 Non-Controlling Shareholding Interests Changes in non-controlling interests Consolidated Balances Compagas Elejor UEG Araucária Total As of December 31, 2009 Funds for capital increase - 54,000 - 54,000 Proposed dividends (426) - - (426) Income for the quarter 4,949 2,743 (1,846) 5,846 As of March 31, 2010 Consolidated Balances Compagas Elejor UEG Araucária Total As of December 31, 2008 Proposed dividends (3,521) - - (3,521) Income for the quarter 2,823 1,147 (175) 3,795 As of March 31, 2009 60 27 Stock Capital As of March 31, 2010, COPELs paid in share capital, represented by shares with no par value, was R$ 4,460,000. The different classes of shares and main shareholders are detailed below: In number of shares Shareholders Common Class A preferred Class B preferred Total % State of Paraná 85,028,598 58.63 - - 13,639 0.01 85,042,237 31.08 BNDESPAR 38,298,775 26.41 - - 27,282,006 21.28 65,580,781 23.96 Eletrobrás 1,530,774 1.06 - 1,530,774 0.56 Free float: BM&FBOVESPA 19,468,451 13.42 127,327 32.25 60,799,799 47.41 80,395,577 29.38 NYSE 150,036 0.10 - - 39,904,262 31.12 40,054,298 14.64 Latibex - 192,971 0.15 192,971 0.07 Municipalities 178,393 0.12 12,797 3.24 - - 191,190 0.07 Other shareholders 376,053 0.26 254,677 64.51 36,817 0.03 667,547 0.24 (1) São Paulo Stock Exchange (2) New York Stock Exchange (3) The Market for Latin-American Securities in Euros, linked to the Madrid Stock Exchange Each share entitles its holder to one vote in the general shareholders meetings. Preferred shares, which do not carry voting rights, are divided into classes A and B. Class A preferred shares enjoy priority in the reimbursement of capital and in the right to non-cumulative annual dividends of 10%, calculated proportionately to the capital represented by the shares of this class. Class B preferred shares enjoy priority in the reimbursement of capital and the right to the distribution of minimum dividends, calculated as 25% of adjusted net income, pursuant to the corporate legislation and to the Companys by-laws, calculated proportionately to the capital represented by the shares of this class. Class B shareholders have priority only over the common shareholders in the distribution of mandatory dividends, which shall only be paid out of the remaining net income after the payment of priority dividends to class A shareholders. According to Article 17 and following paragraphs of Federal Law 6,404/76, dividends paid to preferred shares must be at least 10% higher than those paid to common shares. 61 28 Operating Revenues Consolidated Electricity sales to final customers Residential 299,032 253,861 Industrial 280,692 241,112 Commercial, services, and other activities 198,630 166,953 Rural 41,802 35,438 Government agencies 24,291 20,662 Public lighting 19,305 17,508 Public services 18,071 16,202 Network charge adjustment share 583 943 Electricity sales to distributors Agreements for Power Trade on the Regulated Market - CCEAR (auction) 283,167 267,129 Bilateral contracts 53,828 46,181 Electric Energy Trading Chamber - CCEE 43,491 21,273 Availability of the power grid Rate for the use of the distribution system (TUSD) Residential 304,692 277,751 Industrial 252,526 233,287 Commercial, services, and other activities 203,434 185,251 Rural 42,546 39,646 Government agencies 24,720 23,096 Public lighting 19,672 19,585 Public services 18,398 18,120 Free customers 37,692 33,355 Basic Network and basic interface network 48,014 36,001 Connection grid 714 534 Installment for Adjustment of Basic Network charges - 2,975 Telecommunications revenues Piped gas distribution Other operating revenues Leases and rents 16,560 24,306 Revenues from services 9,836 7,737 Charged services 1,953 2,253 Other revenues 53 474 62 29 Deductions from Operating Revenues Consolidated Taxes and social contributions on revenues VAT (ICMS) 487,766 403,749 COFINS 179,417 160,809 PIS/PASEP 38,950 34,911 ISSQN 451 409 Regulatory charges Energy Development Account - CDE 57,582 47,864 Fuel Consumption Account - CCC 41,712 40,800 Global Reversal Reserve - RGR 19,461 18,834 Research and development and energy efficiency - R&D and EEP 15,139 13,480 Other 3,168 56 30 Operating Costs and Expenses Consolidated operating costs and expenses are broken down below: Costs of General and Other revenues Nature of costs and expenses goods and/or Sales administ. (expenses), Consolidated services expenses expenses net Total Electricity purchased for resale (a) (586,909) - - - (586,909) Charges for use of power grid (b) (184,566) - - - (184,566) Personnel and management (c) (140,462) (1,182) (33,776) - (175,420) Pension and healthcare plans (Note 21) (20,580) (138) (5,336) - (26,054) Materials and supplies (d) (14,008) (432) (1,790) - (16,230) Raw materials and supplies for power generation (5,559) - - - (5,559) Natural gas and supplies for gas business (34,151) - - - (34,151) Third-party services (e) (52,221) (6,658) (14,443) - (73,322) Depreciation and amortization (92,796) (2) (5,942) (957) (99,697) Provisions and reversals (f) - (5,714) - (12,049) (17,763) Other costs and expenses (g) (7,370) 1,261 (9,890) (41,121) (57,120) 63 Costs of General and Other revenues Nature of costs and expenses goods and/or Sales administ. (expenses), Consolidated services expenses expenses net Total Electricity purchased for resale (a) (429,340) - - - (429,340) Charges for use of power grid (b) (122,701) - - - (122,701) Personnel and management (c) (129,868) (958) (35,901) - (166,727) Pension and healthcare plans (Note 21) 3,562 (54) 2,011 - 5,519 Materials and supplies (d) (11,810) (691) (1,370) - (13,871) Raw materials and supplies for power generation (5,693) - - - (5,693) Natural gas and supplies for gas business (37,666) - - - (37,666) Third-party services (e) (48,210) (6,029) (12,077) - (66,316) Depreciation and amortization (91,704) (3) (5,969) (957) (98,633) Provisions and reversals (f) - (4,396) - (5,155) (9,551) Other costs and expenses (g) (6,869) 1,158 (11,649) (24,757) (42,117) Parent Company operating costs and expenses are broken down below: General and Other revenues Parent Nature of costs and expenses administrative (expenses), Company expenses net Total Management (c) (1,568) - (1,568) Healthcare plan (62) - (62) Materials and supplies (3) - (3) Third-party services (e) (867) - (867) Depreciation and amortization - (189) (189) Provisions and reversals (f) - (7,795) (7,795) Other expenses (440) - (440) General and Other revenues Parent Nature of costs and expenses administrative (expenses), Company expenses net Total Management (c) (1,430) - (1,430) Healthcare plan (40) - (40) Materials and supplies (4) - (4) Third-party services (e) (600) - (600) Depreciation and amortization - (189) (189) Provisions and reversals (f) - (2,274) (2,274) Other expenses (392) 13 (379) 64 a) Electricity purchased for resale Consolidated Eletrobrás - Centrais Elétricas Brasileiras S.A. (Itaipu) 152,674 121,795 Furnas Centrais Elétricas S.A. - auction 86,000 76,215 Energia elétrica comprada para revenda - CVA 82,556 (16,887) Companhia Hidro Elétrica do São Francisco - Chesf - auction 81,542 72,615 Companhia Energética de São Paulo - Cesp - auction 30,996 27,579 Program for incentive to alternative energy sources - PROINFA 30,622 6,845 Itiquira Energética S.A. 29,224 27,832 Centrais Elétricas do Norte do Brasil S. A. - Eletronorte - auction 26,775 23,913 Dona Francisca Energética S.A. 14,814 14,895 Companhia Energética de Minas Gerais - Cemig - auction 12,762 12,349 Electric Energy Trading Chamber - CCEE 12,065 57,807 Cia. Estadual de Geração e Transmissão de Energia Elétrica S.A. - CEEE - auction 9,244 8,405 Light S.A. - auction 6,997 6,357 Tractbel Energia S.A. - auction 5,074 2,803 (-) Pasep/Cofins tax on electricity purchased for resale (52,124) (49,389) Other utilities - auction 57,688 36,206 b) Charges for the use of the power grid Consolidated System service charges - ESS 47,645 2,633 Furnas Centrais Elétricas S.A. 32,911 29,217 Cia. Transmissora de Energia Elétrica Paulista - Cteep 17,238 15,619 Companhia Hidro Elétrica do São Francisco - Chesf 15,695 14,455 Eletrosul Centrais Elétricas S.A. 11,928 10,509 Centrais Elétricas do Norte do Brasil S. A. - Eletronorte 11,289 10,487 Companhia Energética de Minas Gerais - Cemig 7,410 5,234 Novatrans Energia S.A. 5,165 4,841 National System Operator - ONS 5,115 4,078 TSN Transmissora Nordeste Sudeste de Energia S.A. 5,099 4,832 Cia. Estadual de Geração e Transmissão de Energia Elétrica S.A. - CEEE 4,608 4,234 Empresa Amazonense de Transmissão de Energia - Eate 4,298 4,030 ATE II Transmissora de Energia S.A. 2,206 2,027 Empresa Norte de Transmissão de Energia S.A. - Ente 2,183 2,065 Itumbiara Transmissora de Energia Ltda 2,080 1,959 Expansion Transmissora de Energia Elétrica S.A. 1,990 1,878 Empresa Transmissora de Energia Oeste Ltda - Eteo 1,812 1,655 STN Sistema de Transmissão Nordeste S.A 1,753 1,653 NTE Nordeste Transmissora de Energi S.A 1,552 1,461 ATE Transmissora Energia S.A 1,453 1,359 Integração Transmissão Energia - INTESA 1,367 1,157 ATE III Transmissora de Energia S.A 1,121 1,083 Arthemis Transmissora de Energia S.A 927 884 CVA - charges (3,326) (2,787) (-) Pasep/Cofins taxes on charges for the use of the power grid (15,908) (15,103) Other utilities 16,955 13,241 65 c) Personnel and management Parent Company Consolidated Personnel Wages and salaries - - 117,574 111,667 Social charges on payroll - - 42,921 39,624 - - Provision for profit sharing - - 16,259 16,454 Meal assistance and education allowance - - 14,881 13,453 Compensation - voluntary redundancy/retirement - - 1,259 1,156 - - (-) Transfers to construction in progress - - (19,866) (17,766) - - Management Wages and salaries 1,241 1,149 2,061 1,862 Social charges on payroll 327 281 391 322 (-) Transfers to construction in progress - - (60) (45) d) Materials and Supplies Consolidated Materials for use in the electric system 5,074 3,494 Fuel and vehicle parts 4,940 5,036 Cafeteria supplies 1,613 1,175 Office supplies 1,082 1,384 Materials for use in civil construction 699 513 Service tools 438 520 Safety supplies 398 372 Lodging 315 196 Information technology equipment and supplies 257 520 Other materials and supplies 1,414 661 66 e) Services from third-parties Parent Company Consolidated Power grid maintenance - - 20,246 16,612 Authorized and registered agents - - 5,699 5,106 Postal services - - 4,635 6,187 Data processing and transmission - - 4,551 3,887 Administrative support services - - 4,337 3,920 Security - - 3,980 3,284 Meter reading and bill delivery - - 3,843 2,164 Telephone services - - 3,508 2,515 Technical, scientific, and administrative consulting 287 43 2,802 5,966 Travel 20 (54) 2,731 2,359 Civil maintenance services - - 2,458 1,272 Maintenance of easement areas - - 2,097 1,265 Customer service - - 1,742 892 Services in "green areas" - - 1,441 1,502 Vehicle maintenance and repairs - - 1,147 951 Personnel training - - 977 570 Freight services - - 831 694 Auditing 400 333 691 607 Other services 160 278 5,606 6,563 f) Provisions and reversals Parent Company Consolidated Provision for doubtful accounts (PDA) PDA - customers and distributors (Note 5) - - 5,664 4,385 PDA - third-party services and other receivables - - 50 11 - - Provision (reversal) for contingencies (Note 25) Labor - - 20,202 760 Regulatory - - 45 33 Suppliers - - 1,002 568 Civil and administrative law 4,158 8 (12,915) 1,128 Customers - - 79 31 Environmental - - 1 10 Tax 3,637 2,266 3,635 2,625 67 g) Other operating costs and expenses Consolidated Compensation for the use of water resources 30,286 16,890 Concession charge - ANEEL grant 9,160 9,863 ANEEL Inspection Fee 4,999 3,811 Taxes 4,986 3,918 Losses in the disposal and sale of assets 4,947 3,203 Leases and rents 2,796 3,716 Reparations 2,684 3,984 Insurance 1,883 1,411 Own power consumption 1,580 1,488 Donations - Rouanet Law and children's and teenagers' rights fund - FIA 375 342 Advertising 998 849 Cost and expense recovery (11,059) (10,659) Other costs and expenses (revenues), net 3,485 3,301 31 Interest Income (Expenses), Net Parent Company Consolidated Interest income Income from financial investments 10,110 8,984 35,959 50,123 Monetary variation of CRC transfer (Note 6) - - 33,250 (12,067) Income from CRC transferred to State Gov. (Note 6) - - 20,184 21,242 Penalties on overdue bills - - 20,163 17,577 Interest on deferred regulatory assets (CVA) - - 5,309 6,159 Interest on taxes paid in advance 1,700 950 2,222 1,475 Fines - - 2,264 2,518 Interest and commissions on loan agreements 18,725 21,342 - - Other interest income - 21 613 744 (-) Interest expenses Interest on loans and financing 20,000 30,787 29,959 45,326 Monetary and exchange variations - 1 10,410 2,246 Interest on tax installments 2,442 - 3,867 - IOF tax - - 3,484 2,467 Interest on R&D and EEP - - 3,462 3,882 Interest on deferred regulatory liabilities (CVA) - - 1,158 629 Other interest expenses - - 1,141 683 68 32 Spot Market - CCEE The Wholesale Energy Market or MAE has ceased its operations, and as a consequence its activities, assets, and liabilities were absorbed on November 12, 2004 by the Electric Energy Trading Chamber (CCEE or Spot Market), a private corporate entity subject to ANEEL regulation and inspection. COPEL has not recognized as actual and final the data concerning the sale of electric energy by COPEL Distribuição on the Wholesale Energy Market (MAE or Spot Market), currently CCEE, in 2000, 2001, and the first quarter of 2002. These figures were calculated according to criteria and amounts that take into account decisions by the Regulatory Agency which have been challenged by the Company both administratively and judicially. The Company's claim is substantially based on the fact that it conducted power sale transactions, which should not serve as basis for calculations made by the regulatory agency, only to fulfill contractual obligations to customers on the southeastern market. The estimated amount of discrepancies in calculation was approximately R$ 1,243,966 (restated as of March 31, 2010), which has not been recognized by the Company as a supplier liability. Based on the opinion of its legal counsel, management considers it possible that the final rulings in these lawsuits will be favorable to the Company. Current transactions at CCEE Copel Geração e Copel UEG Transmissão Distribuição Elejor Araucária Consolidated Current assets (Note 5) Until December 2009 27,755 901 - 105 28,761 40,609 From January through March 2010 27,117 - 1,455 - 28,572 - Current liabilities (Note 19) Until December 2009 - 1,859 From January through March 2010 - 3,899 - - 3,899 - 69 Changes in the CCEE balances Balances Payments Additions Balances Current assets Until December 2008 40,609 (18,558) 6,710 28,761 From January through March 2009 - (8,209) 36,781 28,572 (-) Current liabilities Until December 2008 1,859 (2,563) 704 - From January through March 2009 - (1,993) 5,892 3,899 Net total (1) Information unaudited by the independent auditors. 33 Financial Instruments The use of financial instruments by the Company is restricted to Cash in Hand, Bonds and Securities, Customers and Concession and Permission Holders, Accounts Receivable from government agencies, CRC Transferred to State Government, Loans and Financing, Debentures, and Suppliers. a) Market Value of Financial Instruments The market values of the Companys main financial instruments as of March 31, 2010, which were close to their carrying values, are shown below: Financial instruments Consolidated Market value Book value Cash and cash equivalents 1,695,486 1,695,486 1,696,152 Customers and distributors 1,013,029 1,013,029 982,284 Accounts receivable from government agencies 141,512 141,512 132,933 CRC transferred to State Government 1,275,734 1,275,734 1,254,574 Bonds and securities (1) 44,376 44,385 119,062 Collaterals and escrow deposits - bonds (1) 119,941 119,968 113,308 Loans and financing 921,786 921,786 865,842 Debentures (2) 594,739 604,518 807,579 Suppliers Eletrobrás (Itaipu) 79,263 79,263 80,104 Suppliers Petrobras (Compagas) 26,259 26,259 23,166 Other suppliers 619,991 619,991 616,055 1) The market values of quotas in investment funds have been calculated according to criteria established by the respective by-laws and ratified by the managing banks. 70 2) The market value of the Companys debentures was calculated according to the Unit Price quote on March 31, 2010, obtained from the National Association of the Financial Market Institutions (ANDIMA). b) Risk Factors 1) Credit risk The Companys credit risk comprises the possibility of losses due to difficulties in collecting payment of bills issued to customers, concession holders, and permission holders. This risk is closely tied to factors that are either internal or external to COPEL. To minimize this risk, the Company focuses on the management of receivables, detecting customer segments which are most likely not to pay their bills, suspending power supply, and implementing specific collection policies, tied to real estate or personal securities whenever possible. Doubtful accounts are properly covered by provisions to offset potential losses in their realization. 2) Foreign currency risk This risk comprises the possibility of losses due to fluctuations in exchange rates, which may reduce assets or increase liabilities denominated in foreign currencies. The Companys foreign currency indebtedness is not significant and it is not exposed to foreign exchange derivatives. The Company monitors all relevant exchange rates. The effect of the exchange rate variation resulting from the power purchase agreement with Eletrobrás (Itaipu) is recorded under the account for compensation of Portion A as invoices are paid and it is passed on to customers in COPEL Distribuição's annual rate reviews. The exchange rate variation resulting from the purchase of gas from Petrobras by Compagas has a direct impact on the Company's results. Compagas continually negotiates with its customers, trying whenever possible to pass these costs on to them. The Companys exposure to foreign currency risk is shown below: Net Foreign currency Assets Liabilities exposure Collaterals and escrow deposits 24,748 - 24,748 Loans and financing - (85,292) (85,292) Suppliers Eletrobrás (Itaipu) - (79,263) (79,263) Petrobras (purchase of gas by Compagas) - (26,259) (26,259) 71 3) Interest rate risk This risk comprises the possibility of losses due to fluctuations in interest rates, which may increase the financial expenses in connection with liabilities on the market. The Company has not engaged in transactions with derivatives to cover this risk, but it has continued to monitor interest rates, in order to assess the potential need for such transactions as a way of protecting against interest rate risks. 4) Accelerated maturity risk This risk results from the potential breach of restrictive contract provisions, such as those contained in the loan, financing, and debenture agreements of the Company, which usually require that certain economic and financial indicators, which are calculated and analyzed periodically for compliance, be kept at determined levels (financial covenants). 5) Power shortage risk This risk results from the possibility of periods with low levels of rainfall, since Brazil relies heavily on hydroelectric sources, which depend on the water levels in their reservoirs to operate. A long period of drought may reduce the water levels in power plant reservoirs and result in losses due to reduced revenues if a new rationing program is implemented. According to the 2009 Annual Power Operation Plan, published annually at www.ons.org.br, the National System Operator projects a comfortable situation in terms of supply to the power market over the next 5 years, from May 2009 until December 2013, based on the probability analyses used in this kind of study. The criteria for guarantee of supply established by the National Power Policy Council (CNPE) (risk of power deficit below 5%) is easily met in all regions of Brazil during this five-year period) . (1) Unaudited information. 6) Risk of non-renewal of concessions COPEL holds concessions for power generation, transmission, and distribution services, with the expectation that they will be renewed by the Ministry of Mines and Energy (MME) with the support of ANEEL. If the extension of these concessions is not approved by the regulatory authority or even if it occurs at additional costs to the Company ("costly concession"), current profitability and activity levels may be affected. 72 7) Financial instruments - derivatives Pursuant to CVM Ruling no. 550, dated October 17, 2008, COPEL reviewed its transactions and did not identify any derivative instruments. 8) Risk of failure to meet the construction schedule under Concession Contract no. 001/2007  MME  Mauá Power Plant In the event of failure to observe the construction schedule for the Mauá Power Plant, the members of Consórcio Energético Cruzeiro do Sul are subject to the fines established in the applicable legislation, particularly those established under ANEEL resolutions. In addition to penalties, the members of the consortium are liable to fulfill the power sale agreements signed in the regulated environment (CCEARs), pursuant to ANEEL regulation. Delays in the delivery of power from the Mauá Power Plant will need to be attributable to court orders which prevented the beginning of construction or interrupted it, i.e., an obligation affected by the acts of third-parties, particularly those of the government, or to an act of God or force majeure . In these circumstances, the concession contract itself provides for the waiver of liability of the concession holders. c) Sensitivity analysis COPEL conducted a sensitivity analysis for the financial instruments above, in compliance with CVM Instruction no. 575, dated December 17, 2008, which requires the presentation of two additional risk scenarios with 25% and 50% deterioration of each risk variable. These scenarios may have impacts on the future income and/or cash flows of the Company, as shown below: Assumptions: 1) Baseline: existing balances in the respective accounts as of March 31, 2010; 2) Probable scenario: maintenance of rates at the same levels observed in the average market expectations for 2010, according to the Focus Report issued the Brazilian Central Bank as of April 1, 2010; 3) Adverse Scenario: deterioration of 25% compared to the probable scenario in the main risk factor for each financial instrument; 4) Remote Scenario: deterioration of 50% compared to the probable scenario in the main risk factor for each financial instrument. 73 Basis Adverse Remote Operation Baseline Scenario Scenario Financial Assets Financial Investments 1,630,623 1,797,763 1,755,984 1,714,203 CRC transferred to State Government 1,275,734 1,330,240 1,308,078 1,285,916 Financial Liabilities Loans and financing Foreign currency 85,292 86,203 106,616 127,939 National currency 836,494 874,326 882,325 891,872 Debentures 604,518 654,839 667,216 679,517 This sensitivity analysis aims to measure the impact of changes in the market variables on each financial instrument used by the Company. The balances as of March 31, 2010 have been used as the basis for the projection of future balances as of December 31, 2010. The actual behavior of each debt balance will follow the respective contracts, and the balance of financial investments may fluctuate as the need or availability of cash is affected by the Company's regular operations and the operations of its subsidiaries and investees. Nevertheless, the settlement of transactions involving these estimates may result in different amounts than those estimated due to the inherent subjectivity of the process of preparation of sensitivity analyses. 34 Related-Party Transactions h) Parent Company Parent Company Related party / Nature of operation Assets Liabilities Income Controlling shareholders State of Paraná Dividends payable (1) - - 32,336 32,336 - - BNDESPAR (6) Dividends payable - - 17,149 17,149 - - Senior management Wages, social charges, and others (Note 30.c) - (1,568) (1,430) Pension and healthcare contributions (Note 21) - (62) (40) The main transactions between the Parent Company and its subsidiaries and investees are shown in Note 13, Receivables from Related Parties, and Note 14, Investments. The Parent Company became in 2002 guarantor of the loans signed by its investee Dona Francisca Energética S.A. with the National Economic and Social Development Bank (BNDES) (joint debtor), and with Bradesco (joint debtor). As of March 31, 2010, the outstanding debt balances were R$ 31,342 and R$ 18,916, respectively. 74 i) Consolidated Consolidated Related party / Nature of operation Assets Liabilities Income Controlling shareholders State of Paraná Dividends payable (1) - - 32,336 32,336 - - Power supply (2) 20,123 17,692 - - 25,352 21,946 Electricity bill installments (3) 37,030 36,270 - - 760 1,471 Luz Fraterna Program (4) 10,318 4,030 - Telecommunications services (2) 6,479 6,292 - - 5,058 2,338 Telecom bill installments (3) 4,067 3,984 - - 83 208 CRC (Note 6) 1,275,734 1,254,574 - - 53,434 9,175 ICMS (VAT) (Note 7.c) 118,138 113,825 153,078 164,756 - - Wages and social charges of transferred employees (5) 2,233 2,155 - BNDES (6) Financing for investments in gas pipelines (N. 17.f) - - 11,177 12,743 (308) (422) Financing for the Mauá HPP and its Associated Transmission System (Note 17.h) - - 85,999 56,632 (2,536) - BNDESPAR (6) Debentures (Note 18.b) - - - 190,341 (3,248) (5,561) Dividends payable - - 17,149 17,149 - - Investees Dona Francisca Energética Purchase of power (7) - - 5,100 5,100 (14,814) (14,895) Dividends receivable by COPEL 2,317 - Sanepar Dividends receivable by Dominó Holdings 5,135 5,135 - Senior management Wages, social charges, and others (Note 30.c) - (2,452) (2,184) Pension and healthcare contributions (Note 21) - (62) (40) Other related parties Petrobras Lease of Araucária TPP (Note 1) 546 550 - - 1,845 10,357 Suppy and transport of gas (8) 244 188 - - 1,429 3,660 Purchase of gas for resale (8) - - 26,259 23,166 (34,125) (37,648) Advance payment to suppliers (8) 8,290 8,290 - Dividends payable (8) - - 2,229 2,016 - - Dutopar Participações Ltda (9) Dividends payable - - 2,229 2,016 - - Paineira Participações S.A. (10) Dividends payable - - 2,145 2,145 - - Fundação Copel Rent of administrative facilities - (2,032) (1,885) Pension and healthcare plans (Note 21) - - 377,372 375,481 26,054 (5,519) Instit. de Tecnol. p/ o Desenvolvimento - Lactec (11) Services rendered and R&D 23,012 23,419 40 211 (1,584) (3,760) 1) Total dividends for fiscal year 2009 distributed to the State of Paraná, controlling shareholders, amounted to R$ 73,958. 75 2) The amounts resulting from the operating activities of COPEL Distribuição involving related parties are billed at the rates approved by ANEEL, and those of COPEL Telecomunicações are accounted for according to terms and conditions similar to those in effect in transactions with independent parties. 3) Agreement for renegotation of power bills and Luz Fraterna Program bills with COPEL Distribuição, in the original amount of R$ 84,883, and agreement for renegotiation of the bills for internet connection at public schools with COPEL Telecomunicações, in the amount of R$ 12,000. These agreements were signed on April 20, 2007, for payment in 45 monthly installments, restated according to the SELIC interest rate, generating the financial revenues shown in the table above. 4) The Luz Fraterna Program, created under Law no. 491, dated September 11, 2003, allows the State Government to pay for the electricity bills of low income families in Paraná  which have duly applied for the program  provided their consumption does not exceed 100 kWh a month. This benefit is available to residential customers with single phase connections, rural customers with single phase connections or two phase connections with circuit breakers of up to 50 ampères. Applicants must not have more than one electricity bill under their names and must not have any pending debts to COPEL. 5) Reimbursement of wages and social charges for employees transferred to the Paraná State Government. The Company set aside a provision in the amount of R$ 2,036 in connection with the balances as of March 31, 2010 and December 31, 2009. 6) BNDESPAR holds 26.41% of the Companys common shares and has the right, under a shareholders agreement, to appoint two members of the Board of Directors. BNDESPAR is a wholly-owned subsidiary of BNDES, with which the Company has financing agreements, described in Note 17. Total dividends for fiscal year 2009 distributed to BNDESPAR amounted to R$ 51,193. 7) Power purchase agreement signed by Dona Francisca Energética and COPEL Geração e Transmissão, expiring on October 6, 2015. 76 8) These balances refer to transactions with Petrobras, which holds a 24.5% interest in Compagas, and with its subsidiaries, Petrobras Distribuidora S.A. - BR and Petrobras Gás SA  Gaspetro. The supply and transport of piped gas and the purchase of gas for resale are conducted at market prices and conditions. Advance payments to suppliers refer to the gas purchase contract covering guaranteed volumes and transport capacity, higher than those actually consumed and used, and are covered by a future compensation clause. Compagas has the right to receive gas in subsequent months, and it may offset amounts under contract but not consumed over a period of up to 10 years. In light of the prospects of increased consumption by the market, Compagas believes it will consume the accumulated gas volumes as of December 31, 2009 in the next fiscal years. 9) Dutopar Participações Ltda. holds 24.5% of Compagas share capital. 10) Paineira Participações Ltda. holds 30% of ELEJOR share capital. 11) The Institute of Technology for Development (LACTEC) was constituted on February 6, 1997 as a nonprofit organization whose goal is to promote economic, scientific, technological, and social development and the sustainable conservation of the environment. In 2000, it was qualified by the Ministry of Justice, based on Law no. 9,970, as a Public Interest Civil Society Organization (OSCIP), which allows it, among other things, to enter partnerships with government agencies with no need for competitive bidding. Its members are: COPEL, the Federal University of Paraná (UFPR), the Engineering Institute of Paraná (IEP), the Paraná Federation of Industries (FIEP), and the Commercial Association of Paraná (ACP). LACTEC has service and R&D contracts with COPEL Geração e Transmissão and COPEL Distribuição, which are subject to prior or later control and approval by ANEEL. The asset balances refer to Energy Efficiency and R&D programs, recorded under current assets, in service in progress, until the respective projects are concluded, pursuant to ANEEL. 77 35 Wholly-owned Subsidiaries Shown below are the financial statements, reclassified for purposes of standardization of the chart of accounts, as of March 31, 2010, of the following subsidiaries of COPEL: COPEL Geração e Transmissão (GET), COPEL Distribuição (DIS), COPEL Telecomunicações (TEL), Compagas (COM), ELEJOR (ELE), UEG Araucária (UEG), COPEL Participações (PAR), COPEL Empreendimentos (CEM), Centrais Eólicas (CEO), and Dominó Holdings (DOM). In order to allow the analysis of the statement of operations according to the nature of the expenses, the operating costs and expenses are presented in aggregate form. ASSETS GET DIS TEL COM ELE UEG CEM CEO DOM TOTAL ASSETS CURRENT ASSETS Cash and cash equivalents 839,407 233,991 29,286 36,116 28,552 127,617 8,166 8,034 660 Customers and distributors, net 250,866 841,744 - 26,368 16,865 - - 79 - Telecommunications services, net - - 15,496 - Dividends receivable 4,480 - 5,135 Construction in progress 18,885 75,855 - - 272 - CRC transferred to the State Government - 50,709 - Taxes and social contributions 6,708 134,065 2,869 556 - 15,301 285 147 147 Account for compensation of Portion A - 183,355 - Other regulatory assets - 8,763 - Bonds and securities 477 2,970 - Collaterals and escrow deposits 77,411 19,133 - 197 23,431 28 - - - Other receivables 13,191 37,272 1,588 1,032 1,299 649 - 5 21 Inventories 9,738 85,285 8,851 1,241 - NONCURRENT ASSETS Long-term receivables - - 90 Customers and distributors, net - 58,035 - 19,751 - Telecommunications services - - 1,011 - CRC transferred to the State Government - 1,225,025 - Taxes and social contributions 79,682 294,933 10,350 525 - Account for compensation of Portion A - 41,195 - Bonds and securities 40,937 - Collaterals and escrow deposits - 24,748 - Judicial deposits 8,484 52,068 - 181 231 245 - - 90 Advance payments to suppliers - - - 8,290 - Other receivables 1,881 4,587 - 539 - Investments - 2 - - - Property, Plant, and Equipment - 1 Intangible Assets 16 - - 78 LIABILITIES GET DIS TEL COM ELE UEG CEM CEO DOM TOTAL LIABILITIES CURRENT LIABILITIES - Loans and financing 53,245 15,318 - 6,361 - Suppliers 110,382 447,264 9,508 26,720 2,775 3,369 - 2 23 Taxes and social contributions 67,490 244,885 2,809 6,370 4,921 429 - 26 2 Dividends payable 473,108 206,481 1,156 9,098 7,150 - - 6,400 4,647 Payroll and labor provisions 39,754 121,110 9,761 2,338 125 53 - - 6 Post-employment benefits 5,524 14,475 902 - Account for compensation of Portion A - 71,001 - Other regulatory liabilities - 4,189 - Regulatory charges 3,979 42,847 - R&D and EEP 8,673 100,678 - - 2,851 577 - - - Concession charge - ANEEL grant - 36,272 - Other accounts payable 30,729 44,196 99 3,560 1,287 45 - - - LONG-TERM LIABILITIES - - 4 Loans and financing 342,611 166,999 - 4,816 - Reserves for contingencies 196,747 250,450 855 324 490 3,053 - - 4 Investees and subsidiaries - 669,650 - - 272,485 - Suppliers 187,854 - Taxes and social contributions - 63,254 - 8,506 - 460 - - - Post-employment benefits 96,986 243,880 14,570 1,006 - Account for compensation of Portion A - 23,667 - Other regulatory liabilities - 15 - R&D and EEP 22,188 80,121 - Other accounts payable 2,659 - - 357 - SHAREHOLDERS' EQUITY Stock capital 3,505,994 2,624,841 194,755 135,943 69,450 707,440 397,983 3,061 113,368 Capital reserves - 1,322 - 39,618 - - Profit reserves 155,706 550,826 24,701 52,621 30,764 - - - 189,216 Accrued income (losses) 162,749 4,041 8,092 10,101 9,143 (65,406) (43,930) 221 7,875 Adv. payment for future capital increase - 180,000 - STATEMENT OF OPERATIONS GET DIS TEL COM ELE UEG CEM CEO DOM OPERATING REVENUES - - Eletricity sales to final customers 39,173 844,297 - Eletricity sales to distributors 381,071 15,513 - - 46,625 - - 260 - Charges for the use of the power grid 66,946 906,851 - Telecommunications revenues - - 40,504 - Distribution of piped gas - - - 70,856 - Leases and rents 266 14,749 - - - 1,845 - - - Other operating revenues 8,653 4,705 - 52 - 1 - - - DEDUCTIONS FROM OPERATING REVENUES - - NET OPERATING REVENUES - - OPERATING COSTS AND EXPENSES Energy purchased for resale (13,938) (635,954) - Charges for the use of the power grid (47,332) (153,478) - - (1,792) (3,353) - - - Personnel and management (41,270) (120,620) (8,763) (2,615) (419) (157) - - (8) Pension and healthcare plans (6,235) (18,330) (1,203) (224) - Materials and supplies (3,553) (12,341) (268) (18) (31) (16) - - - Raw materials and supplies for generation (5,125) - (434) - - - Natural gas and supplies for gas business - - - (34,151) - Third-party services (14,089) (62,268) (3,936) (1,408) (2,046) (1,691) - (13) (143) Depreciation and amortization (33,333) (43,365) (8,089) (2,381) (4,097) (8,008) - (52) (183) Provisions and reversals 19,680 (30,359) 1,014 (3) (300) - Concession charge - ANEEL grant - (9,160) - Other operating costs and expenses (30,339) (13,773) (642) (491) (2,374) (147) (36) (8) (10) GROSS OPERATING INCOME (LOSSES) Interest income (expenses) 2,662 60,839 908 595 (9,858) 2,900 165 159 20 Result of equity in investees (5,280) - (5,539) - 8,199 OPERATING INCOME (LOSSES) Provision for income tax and s. contribution (76,720) (58,326) (3,789) (5,304) (4,849) - (25) (40) - Deferred income tax and social contribution (9,660) 55,814 (359) 1 - INCOME (LOSSES) FOR THE PERIOD 79 36 Statement of Operations Broken Down by Company In order to allow the analysis of the statement of operations according to the nature of the expenses, the operating costs and expenses are presented in aggregate form for the quarter ended on March 31, 2010, not taking into account the results of equity in the Parent Company s subsidiaries. STATEMENT OF OPERATIONS Parent Subtractions and GET DIS TEL COM ELE UEG Other Company noncontrolling Consolidated interests OPERATING REVENUES - Eletricity sales to final customers 39,173 844,297 - (1,064) 882,406 Eletricity sales to distributors 381,071 15,513 - - 46,625 - 260 - (62,983) 380,486 Charges for the use of the power grid 66,946 906,851 - (21,389) 952,408 Telecommunications revenues - - 40,504 - (10,506) 29,998 Distribution of piped gas - - - 70,856 - 70,856 Leases and rents 266 14,749 - - - 1,845 - - (300) 16,560 Other operating revenues 8,653 4,705 - 52 - 1 - - (1,569) 11,842 DEDUCTIONS FROM OPERATING REVEN - - NET OPERATING REVENUES - OPERATING COSTS AND EXPENSES Energy purchased for resale (13,938) (635,954) - 62,983 (586,909) Charges for the use of the power grid (47,332) (153,478) - - (1,792) (3,353) - - 21,389 (184,566) Personnel and management (41,270) (120,620) (8,763) (2,615) (419) (157) (8) (1,568) - (175,420) Pension and healthcare plans (6,235) (18,330) (1,203) (224) - - - (62) - (26,054) Materials and supplies (3,553) (12,341) (268) (18) (31) (16) - (3) - (16,230) Raw materials and supplies for generation (5,125) - (434) - - - (5,559) Natural gas and supplies for gas business - - - (34,151) - (34,151) Third-party services (14,089) (62,268) (3,936) (1,408) (2,046) (1,691) (156) (867) 13,139 (73,322) Depreciation and amortization (33,333) (43,365) (8,089) (2,381) (4,097) (8,008) (235) (189) - (99,697) Provisions and reversals 19,680 (30,359) 1,014 (3) (300) - - (7,795) - (17,763) Concession charge - ANEEL grant - (9,160) - (9,160) Compensation for use of water resources (28,268) - - - (2,018) - (30,286) Other operating costs and expenses (2,071) (13,773) (642) (491) (356) (147) (54) (440) 300 (17,674) GROSS OPERATING INCOME (LOSSES) - Interest income (expenses) 2,662 60,839 908 595 (9,858) 2,900 344 8,093 - 66,483 Equity in results of investees - 8,199 33,315 - 41,514 OPERATING INCOME (LOSSES) - Provision for income tax and s. contribution (76,720) (58,326) (3,789) (5,304) (4,849) - (65) (997) - (150,050) Deferred income tax and social contribution (9,660) 55,814 (359) 1 - - - 1,965 - 47,761 Non-controlling shareholders' interests - (5,846) (5,846) INCOME (LOSSES) FOR THE PERIOD 80 37 Statement of Added Value For the quarters ended on March 31, 2010 and March 31, 2009: STATEMENT OF ADDED VALUE for the quarters ended on March 31, 2010 and 2009 (in thousands of reais) Consolidated Revenues Eletricity, services, and other revenues 2,344,556 2,077,541 Allowance for doubtful accounts (5,714) (4,396) Other operating revenues (expenses) (5,285) (3,472) Total ( - ) Supplies acquired from third parties Energy purchased for resale 639,033 478,729 Charges for the use of the power grid ( - ) ESS 152,604 135,171 Materials, supplies, and services from third-parties 98,217 88,425 Natural gas and supplies for the gas business 43,359 48,111 Emergency capacity charges and PROINFA 3,168 56 Other 20,807 15,431 Total ( ) GROSS ADDED VALUE ( - ) Depreciation and amortization ( ) NET ADDED VALUE ( + ) Transferred Added Value Interest Income 119,964 87,771 Result of equity in subsidiaries and investees 41,514 11,174 Total ADDED VALUE TO DISTRIBUTE (next page) 81 (continued) Consolidated % % DISTRIBUTION OF ADDED VALUE: Personnel Salaries and wages 119,635 113,529 Pension and healthcare plans 26,053 (5,519) Meal assistance and education allowance 14,881 13,453 Social charges - FGTS 10,138 9,624 Labor indemnifications (reversal) 1,260 1,156 Profit sharing 16,259 16,454 Transfer to construction in progress (19,926) (17,811) Total Government Federal 500,390 439,328 State 485,923 400,642 Municipal 1,073 858 Total Financing agents Interests and penalties 49,841 52,766 Leases and rents 2,796 3,716 Total Shareholders Non-controlling shareholders' interests 5,846 3,795 Retained earnings 223,981 272,071 Total The accompanying notes are an integral part of these financial statements. 82 COMMENTS ON THE PERFORMANCE OF THE COMPANY IN THE QUARTER (In thousands of reais , except where otherwise indicated) 38 Distribution Customer connections In March 2010, COPEL supplied 3,655,255 customers (3,549,256 in March 2009), with an increase of 105,999 customers (3.0%) over the past 12 months. Compact-design distribution lines COPEL has continued to implement compact-design distribution lines in urban areas with a high concentration of trees surrounding the distribution grids. This technology helps to preserve the environment, as trees in the vicinity of power grids do not need to be cut off or severely trimmed, and to improve the quality of power supply by reducing the number of unplanned outages. The total length of urban compact-design distribution lines in operation as of March 2010 was 1,947 km (1,681 km as of March 2009), with an increase of 266 km (15.8%) over the past 12 months. Secondary Isolated Lines COPEL has also invested in low-voltage (127/220 V) secondary isolated lines, which offer such significant advantages over regular overhead lines as: improvement in DEC and FEC distribution performance indicators; defense against illegal connections; improved environmental conditions and reduced tree areas subject to trimming; improved safety; reduced voltage drops throughout the grid; and increased transformer useful life due to the reduction of short-circuits, among other advantages. The total length of secondary isolated lines in operation as of March 2010 was 5,215 km (3,988 km as of March 2009), with an increase of 1,227 km (30.8%) over the past 12 months. 83 Market breakdown  The generation of energy by COPEL from January through March 2010 was 6,494.6 GWh (3,944.2 GWh in the same period of 2009). The Company purchased 4,150.9 GWh from CCEAR (auction) (against 3,685.7 GWh in the same period of 2009) and 1,305.9 GWh from Itaipu (against 1,319.6 GWh in the same period of 2009), as shown in the flowchart below: Notes: (a) Includes amounts dealt between COPEL's subsidiaries. (b) Amounts subject to change after final accounting by CCEE. (c) CG Center of gravity of the submarket (diff. between energy under contract & energy received in the CG - set forth under contract). 84 Energy Sales (MWh) The following table features COPEL s total energy sales, including those by COPEL Distribuição and those by COPEL Geração e Transmissão: In MWh Jan - Mar 2010 Jan - Mar 2009 Variation Copel Distribuição Captive Market 8.2% Categories: residential 1,498,955 1,414,107 6.0% industrial 1,709,919 1,550,756 10.3% commercial 1,172,214 1,067,551 9.8% rural 488,941 450,462 8.5% other 507,474 488,581 3.9% Concession and permission holders 10.8% Total for Copel Distribuição 8.2% Copel Geração e Transmissão CCEAR (Copel Distribuição) 309,100 283,628 9.0% CCEAR (other utilities) 3,359,183 3,356,899 0.1% Adjustment Auction (Copel Distribuição) - 38,502 -100.0% Free customers 232,132 269,723 -13.9% Bilateral contracts 253,439 249,899 1.4% CCEE 126,952 36,848 244.5% Total for Copel Geração e Transmissão 1.1% Total 5.0% Obs.: This does not include energy made available through the Energy Reallocation Mechanism (MRE) CCEE: Electric Energy Trading Chamber CCEAR: Agreements for Energy Trade on the Regulated Power Market ACR: Regulated Power Market COPEL Distribuição s captive market The captive market alone consumed 5,377.5 GWh, with 8.2% growth. This performance was influenced mostly by: an increase in the number of customers across all customer categories; increases of 4.9%, 8.0%, 3.0%, and 3.6% in average industrial, commercial, residential, and rural consumption, respectively; and government measures against the economic crisis. Residential customers consumed 1,499.0 GWh, with 6.0% growth, influenced by (i) a 2.9% increase in the number of customers and (ii) higher sales of electric appliances and electronics, on account of the improving job market, the lower IPI tax on electric appliances, the interest rate cut, and the appreciation of the real against the U.S. dollar. This customer category accounted for 27.9% of COPEL s captive market consumption. At the end of the period, COPEL recorded 2,881,156 residential customers. 85 Industrial customers consumed 1,709.9 GWh, with a 10.3% increase on account of the economic recovery. This customer category accounted for 31.8% of COPELs captive market consumption. At the end of the first quarter of 2010, COPEL supplied power to 67,087 captive industrial customers. Commercial customers consumed 1,172.2 GWh, with 9.8% growth, spurred by government measures against the economic crisis. This customer category accounted for 21.8% of COPELs captive market consumption. At the end of the quarter, COPEL supplied power to 300,359 commercial customers. Rural customers consumed 488.9 GWh, with 8.5% growth, on account of the 4.8% increase in the number of customers and the economic recovery. This customer category accounted for 9.1% of COPELs captive market consumption. At the end of the quarter, COPEL supplied power to 358,047 rural customers. The other consumption categories (public agencies, public lighting, public services, and own consumption) consumed 507.5 GWh, with 3.9% growth. These categories accounted for 9.4% of COPELs captive market consumption. At the end of the quarter, COPEL supplied power to 48,596 customers in these categories. Number of customers  The number of final customers (captive customers of COPEL Distribuição plus free customers supplied by COPEL Geração e Transmissão) billed in March 2010 was 3,655,255, representing growth of 3.0% over the same month of 2009. Category Customers March 2010 March 2009 Variation Residential 2,881,156 2,800,788 2.9% Industrial 67,087 63,850 5.1% Commercial 300,359 295,530 1.6% Rural 358,047 341,699 4.8% Other 48,596 47,375 2.6% Total for captive customers 3.0% Free customers - Copel Geração e Transmissão 10 14 -28.6% Total 3.0% 39 Management Workforce  COPELs workforce at the end of the first quarter of 2010 amounted to 8,440 employees assigned to the Companys wholly-owned subsidiaries and 126 employees assigned to the companies controlled by COPEL, as follows: 86 Employees March 2010 March 2009 Wholly-owned subsidiaries Copel Geração e Transmissão 1,542 1,564 Copel Distribuição 6,484 6,464 Copel Telecomunicações 414 348 Subsidiaries Compagas 109 103 Elejor (Santa Clara) 7 6 UEG Araucária 10 3 40 Investor Relations From January through March 2010, COPELs common shares (ON - code CPLE3) and class B preferred shares (PNB - code CPLE6) were traded on 92% and 100%, respectively, of the São Paulo Stock Exchange (BM&FBOVESPA) trading sessions. COPELs free floating shares accounted for 45.0% of the Companys stock capital. Out of the 63 securities that make up the Ibovespa index, COPELs class B shares accounted for 0.6% of the portfolio, with a Beta index of 0.55. COPEL also accounts for 6.3% of the IEE (Electric Energy Index) portfolio and 1.0% of the ISE (Corporate Sustainability Index) portfolio. As reported by BM&FBOVESPA, the closing price of COPELs common shares on the last trading day of the period was R$ 37.20 (a positive variation of 1.9%), and class B preferred shares were traded at R$ 36.41 (a 1.7% drop). From January through March, the Ibovespa index recorded a variation of 2.6%. On the New York Stock Exchange (NYSE), COPELs class B preferred shares, represented by American Depositary Shares (ADSs), are traded at Level 3, under the code ELP. As reported by NYSE, COPELs ADSs were traded on 100% of the trading sessions and had a closing price of US$ 20.48 at the end of the period (a 4.5% increase). Over this period, the Dow Jones index increased 4.1%. On LATIBEX (The Euro Market for Latin-American Securities), linked to the Madrid Stock Exchange, COPELs Class B preferred shares are traded under the symbol XCOP. As reported by LATIBEX, COPELs XCOPs were traded on 100% of the trading sessions and had a closing price of 15.17 euros at the end of the period (a 2.4% variation). 87 . Stock performance - January through March 2010 Common Shares Class B Preferred Shares Total Daily average Total Daily average Bovespa Trades 744 14 102,720 1,712 Number of shares 738,800 13,433 32,293,000 538,217 Volume (in thousands of reais) 27,710 504 1,222,445 20,374 Trading sessions 55 92% 60 100% Nyse Number of shares 11,820 739 24,209,414 396,876 Volume (in thousands of dollars) 249 16 515,212 8,446 Trading sessions 16 26% 61 100% Latibex Number of shares - - 251,893 4,129 Volume (in thousands of euros) - - 3,928 64 Trading sessions - - 61 100% 41 Rates The average rate for sales to final customers in March 2010 reached R$ 212.87/MWh, representing a 3.2% increase compared with the rate effective in March 2009. Average rates for sales to final customers are shown below: . Average rates to final customers (a) R$/MWh March 2010 March 2009 Variation Residential 271.14 257.49 5.3 % Industrial (b) 180.68 176.79 2.2 % Commercial 228.49 225.18 1.5 % Rural 156.74 151.21 3.7 % Others 177.98 173.00 2.9 % % (a) Net of ICMS (VAT) (b) Does not include free customers Under ANEEL Resolution no. 919/09, the rate for transport of power from Itaipu Binational was reduced by 1.6%, to US$ 24.63/kW, applicable in 2010. The main rates for power purchased by COPEL are shown below: 88 Rates for electricity purchases R$/MWh March 2010 March 2009 Variation Itaipu 90.35 116.41 -22.4% Auction - CCEAR 2005-2012 70.82 67.39 5.1% Auction - CCEAR 2006-2013 82.94 78.92 5.1% Auction - CCEAR 2007-2014 92.93 89.26 4.1% Auction - CCEAR 2007-2014 (A-1) 118.41 112.56 5.2% Auction - CCEAR 2008-2015 99.75 94.86 5.2% Auction - CCEAR 2008-H30 124.85 118.74 5.1% Auction - CCEAR 2008-T15 (a) 154.22 146.60 5.2% Auction - CCEAR 2009-2016 112.07 107.50 4.3% Auction - CCEAR 2009-H30 133.26 126.67 5.2% Auction - CCEAR 2009-T15 (a) 150.73 143.28 5.2% Auction  CCEAR 2010  H30 111.32 - - Auction  CCEAR 2010  T15 147.97 - - (a) Average auction price restated according to the IPCA inflation index. In practice, prices are composed of three elements: a fixed portion, a variable portion, and CCEE expenses. The cost of the latter two depends on facility dispatch pursuant to National System Operator scheduling. The main rates for power sold by COPEL to distributors are shown below: Rates for sales to distributors R$/MWh March 2010 March 2009 Variation Auction - CCEAR 2005-2012 70.96 67.62 4.9% Auction - CCEAR 2006-2013 83.35 79.38 5.0% Auction - CCEAR 2007-2014 93.22 88.96 4.8% Auction - CCEAR 2008-2015 98.92 94.27 4.9% Auction - CCEAR 2009-2016 113.10 107.96 4.8% Utilities within Paraná 139.68 122.26 14.2 42 Economic and Financial Performance Revenues (Note 28) As of March 2010, net operating revenues reached R$ 1,500,910, an amount 10.6% greater than the R$ 1,356,629 recorded from as of March 2009. This increase resulted mostly from the following factors: (i) a 17.2% increase in revenues from sales to final customers, which reflects only actual sales revenues, not including revenues from the use of the distribution system (TUSD), due to the expansion of the Companys total market demand (8.2% of captive market growth in the first quarter of 2010); (ii) a 13.7% increase in revenues from sales to distributors, mostly on account of the revenues from auction transactions and from the Electric Energy Trading Chamber (CCEE). 89 (iii) a 27.0% increase in COPEL Telecomunicações revenues due to service to new customers and added services to existing ones; and (iv) an 18.3% reduction in "other operating revenues", due mostly to lower revenues from the lease of the Araucária Thermal Power Plant. Operating Costs and Expenses (Note 30) At the end of March 2010, operating costs and expenses amounted to R$ 1,276,791, representing an increase of 29.3% over the R$ 987,096 recorded in the same period of 2009. The main variations were: A 36.7% increase in power purchased for resale due mostly to increases in: (i) the CVA regulatory asset on energy sales, in the amount of R$ 86,557; (ii) electricity purchases at auctions, in the amount of R$ 50,637; (iii) purchases from Itaipu, in the amount of R$ 26,884; (iv) an offsetting reduction in power purchased at CCEE, in the amount of R$ 45,742. A 50.4% increase in charges for the use of the power grid, due mostly to the R$ 45,012 increase in System Service Charges (ESS), which includes the CVA variation. A 5.2% increase in personnel and management expenses which amounted to R$ 175,420 as of March 2010 compared to the same period last year. This increase was due basically to the 4.97% wage increase (accrued INPC inflation index of 4.45% plus actual increase of 0.5%) and a 1.0% wage adjustment, amounting to 6.02%, applied as of October 2009, and to the increase in social charges on payroll. The 17.0% increase in materials compared to the same period of 2009 was due mostly to higher purchases of materials and supplies for the power grid, cafeteria supplies, vehicle tires, and uniforms. The 10.6% increase in third-party services was due mostly to higher expenses with power grid maintenance. Adjusted EBITDA Adjusted earnings before interest, taxes, depreciation, and amortization (EBITDA) reached R$ 323,816 in March 2010, a figure 30.83% lower than the one recorded in the same period of last year (R$ 468.166), as shown below: 90 . Calculation of EBITDA Consolidated Net income for the period 223,981 272,071 Deferred IRPJ and CSLL (47,761) 31,081 Provision for IRPJ and CSLL 150,050 106,298 Equity in results of investees (41,514) (11,174) Interest expenses (income), net (66,483) (32,538) Non-controlling shareholders' interests 5,846 3,795 EBIT Depreciation and amortizaion 99,697 98,633 Adjusted EBITDA Net Operating Revenues - NOR 1,500,910 1,356,629 EBITDA Margin% 21.6% 34.5% (1) EBITDA ÷ NOR Net income From January through March 2010, COPEL recorded net income of R$ 223,981, corresponding to R$ 0.8185 per share. The non financial/accounting information in Comments on the Performance of the Company in the Quarter has not been audited by the independent auditors. 91 OTHER INFORMATION DEEMED MATERIAL BY THE COMPANY In compliance with the provisions of the BOVESPAs Regulation of Level 1 Special Corporate Governance Practices, we provide below a list of the shareholders who hold more than 5% of any type of Company stock, the consolidated shareholding situation of the controlling parties and senior management, and COPELs free-float: SHAREHOLDING POSITION OF THE HOLDERS OF MORE THAN 5% OF EACH CLASS OF STOCK (ENTITIES AND INDIVIDUALS) SHAREHOLDERS Common Shares Class A Preferred Shares Class B Preferred Shares Total Shares % Shares % Shares % Shares % CONTROLLING SHAREHOLDERS STATE OF PARANÁ 85,028,598 58.63 - - 13,639 0.01 85,042,237 31.08 BNDES PARTICIPAÇÕES S.A. - BNDESPAR 38,298,775 26.41 - - 27,282,006 21.28 65,580,781 23.96 CREDIT SUISSE HEDGING-GRIFFO CV S.A (FUNDS) 9,774,900 6.74 - - 175,830 0.14 9,950,730 3.64 BLACKROCK INC. (FUNDS) - 7,817,189 6.10 7,817,189 2.86 TREASURY STOCK - OTHER SHAREHOLDERS 11,928,807 8.23 394,801 100.00 92,940,830 72.47 105,264,438 38.47 TOTAL Obs.: BNDES Participações S.A. - BNDESPAR is a public company, wholly-owned by Banco Nacional de Desenvolvimento Social - BNDES, which is 100.0% owned by the Federal Government. It has a Shareholders' Agreement with the State of Paraná. COMPANHIA PARANAENSE DE ENERGIA - COPEL As of 31/03/2009 (In Shares) SHAREHOLDING POSITION OF THE HOLDERS OF MORE THAN 5% OF EACH CLASS OF STOCK (ENTITIES AND INDIVIDUALS) SHAREHOLDERS Common Shares Class A Preferred Shares Class B Preferred Shares Total Shares % Shares % Shares % Shares % CONTROLLING SHAREHOLDERS STATE OF PARANÁ 85,028,598 58.63 - - 13,639 0.01 85,042,237 31.08 BNDES PARTICIPAÇÕES S.A. - BNDESPAR 38,298,775 26.41 - - 27,282,006 21.28 65,580,781 23.96 - TREASURY STOCK - OTHER SHAREHOLDERS 21,703,707 14.96 396,063 100.00 100,932,587 78.71 123,032,357 44.96 TOTAL Obs.: BNDES Participações S.A. - BNDESPAR is a public company, wholly-owned by Banco Nacional de Desenvolvimento Social - BNDES, which is 100.0% owned by the Federal Government. It has a Shareholders' Agreement with the State of Paraná. 92 COMPANHIA PARANAENSE DE ENERGIA - COPEL As of 31/03/2010 (In Shares) CONSOLIDATED SHAREHOLDING POSITION OF THE MAJORITY SHAREHOLDERS AND SENIOR MANAGEMENT OF THE COMPANY AND FREE- FLOATING STOCK SHAREHOLDERS Common Shares Class A Preferred Shares Class B Preferred Shares Total Shares % Shares % Shares % Shares % MAJORITY SHAREHOLDER 123,327,373 85.04 - - 27,295,645 21.29 150,623,018 55.04 SENIOR MANAGEMENT BOARD OF DIRECTORS 9 - 9 - BOARD OF OFFICERS 102 - 102 - FISCAL COUNCIL - TREASURY STOCK - OTHER SHAREHOLDERS 21,703,596 14.96 394,801 100.00 100,933,849 78.71 123,032,246 44.96 TOTAL FREE-FLOAT COMPANHIA PARANAENSE DE ENERGIA - COPEL As of 31/03/2009 (In Shares) CONSOLIDATED SHAREHOLDING POSITION OF THE MAJORITY SHAREHOLDERS AND SENIOR MANAGEMENT OF THE COMPANY AND FREE- FLOATING STOCK SHAREHOLDERS Common Shares Class A Preferred Shares Class B Preferred Shares Total Shares % Shares % Shares % Shares % MAJORITY SHAREHOLDER 123,327,373 85.04 - - 27,295,645 21.29 150,623,018 55.04 SENIOR MANAGEMENT BOARD OF DIRECTORS 9 - 9 - BOARD OF OFFICERS 102 - 102 - FISCAL COUNCIL - TREASURY STOCK - OTHER SHAREHOLDERS 21,703,596 14.96 396,063 100.00 100,932,587 78.71 123,032,246 44.96 TOTAL FREE-FLOAT (1) Unaudited Information. 93 COMPOSITION OF THE GROUPS IN CHARGE OF CORPORATE GOVERNANCE BOARD OF DIRECTORS Executive Secretary RONALD THADEU RAVEDUTTI Members JORGE MICHEL LEPELTIER JOÃO CARLOS FASSINA LAURITA COSTA ROSA LUIZ ANTONIO RODRIGUES ELIAS MUNIR KARAM ROGÉRIO DE PAULA QUADROS AUDIT COMMITTEE Chairwoman LAURITA COSTA ROSA Members JORGE MICHEL LEPELTIER ROGÉRIO DE PAULA QUADROS FISCAL COUNCIL Chairman OSMAR ALFREDO KOHLER Members HERON ARZUA MASSAO FABIO OYA MURICI DOS SANTOS WILSON PORTES BOARD OF OFFICERS Chief Executive Officer RONALD THADEU RAVEDUTTI Chief Finance, Investor Relations, and Corporate Partnerships Officer RAFAEL IATAURO Chief Management Officer LUIZ ANTONIO ROSSAFA Chief Power Distribution Officer VLADEMIR SANTO DALEFFE Chief Power Generation and Transmission and
